

Exhibit 10.5


SIXTEENTH AMENDMENT TO LEASE
THIS SIXTEENTH AMENDMENT TO LEASE (this “Sixteenth Amendment”) is entered into
as of this 30th day of June, 2015 (the “Execution Date”), by and between
BMR-LANDMARK AT EASTVIEW LLC, a Delaware limited liability company (“Landlord”),
and REGENERON PHARMACEUTICALS, INC., a New York corporation (“Tenant”).
RECITALS
A.WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
December 21, 2006, as amended by that certain First Amendment to Lease dated as
of October 24, 2007, that certain Second Amendment to Lease dated as of
September 30, 2008 (the “Second Amendment”), that certain Third Amendment to
Lease dated as of April 29, 2009, that certain Fourth Amendment to Lease dated
as of December 3, 2009, that certain Fifth Amendment to Lease dated as of
February 11, 2010, that certain Sixth Amendment to Lease dated as of June 4,
2010, that certain Seventh Amendment to Lease dated as of December 22, 2010,
that certain Eighth Amendment to Lease dated as of August 1, 2011, that certain
Ninth Amendment to Lease dated as of September 30, 2011, that certain Tenth
Amendment to Lease dated as of October 25, 2012 (the “Tenth Amendment”), that
certain Eleventh Amendment to Lease dated as of April 3, 2013 (the “Eleventh
Amendment”), that certain Twelfth Amendment to Lease dated as of May 31, 2013,
that certain Thirteenth Amendment to Lease dated as of May 31, 2013 (the
“Thirteenth Amendment”), that certain Fourteenth Amendment to Lease dated as of
October 25, 2013 and that certain Fifteenth Amendment to Lease dated as of June
12, 2014 (collectively, and as the same may have been further amended, amended
and restated, supplemented or modified from time to time, the “Existing Lease”),
whereby Tenant leases certain premises (the “Premises”) from Landlord at 735,
745, 755, 765 and 777 Old Saw Mill River Road in Tarrytown, New York
(collectively, the “Buildings” and each, a “Building”);
B.WHEREAS, Landlord desires to lease to Tenant, and Tenant desires to lease from
Landlord, approximately seventy-eight thousand four hundred fourteen (78,414)
square feet of Rentable Area located in the building located at 767 Old Saw Mill
River Road in Tarrytown, New York (the “767 Building”), as depicted on Exhibit A
attached hereto (the “767 Premises”);
C.WHEREAS, Landlord desires to lease to Tenant, and Tenant desires to lease from
Landlord, approximately seven thousand four hundred nine (7,409) square feet of
additional Rentable Area located on the 01-Level of the 777 Building, as
depicted on Exhibit B attached hereto (the “777-01 North ROFO Premises”);
D.WHEREAS, Landlord desires to lease to Tenant, and Tenant desires to lease from
Landlord, approximately ten thousand four hundred eighty-six (10,486) square
feet of additional Rentable Area located on the 02-Level of the 777 Building, as
depicted on Exhibit C attached hereto (the “777-02 North ROFO Premises”);

BioMed Realty form dated 2/26/14

--------------------------------------------------------------------------------



E.WHEREAS, Landlord desires to lease to Tenant, and Tenant desires to lease from
Landlord, approximately sixteen thousand eight hundred sixty-three (16,863)
square feet of additional Rentable Area located on the C-Level of the 777
Building, as depicted on Exhibit D attached hereto (the “777 C-Level 777C04
Premises”);
F.WHEREAS, Landlord desires to lease to Tenant, and Tenant desires to lease from
Landlord, approximately three thousand thirty-three (3,033) square feet of
additional Rentable Area located on the 01-Level of the 777 Building, as
depicted on Exhibit E attached hereto (the “777-01 Northeast ROFO Premises”);
G.WHEREAS, Tenant desires to surrender approximately eight thousand nine hundred
eighty-one (8,981) square feet of Rentable Area located on the G-Level of the
777 Building, as depicted on Exhibit F attached hereto (the “777-G03 Surrender
Premises”);
H.WHEREAS, Tenant desires to surrender a portion of the 777 North Spine Level
Premises (as defined in the Thirteenth Amendment) consisting of approximately
five thousand eighty-one (5,081) square feet of Rentable Area located on the
S-Level of the 777 Building, as depicted on Exhibit G attached hereto (the
“777-SL1 Surrender Premises”);
I.WHEREAS, one of Landlord’s tenants currently leases and occupies the 777-01
Northeast ROFO Premises (“Vacating Tenant”);
J.WHEREAS, concurrently herewith, Landlord and Tenant have entered into that
certain First Amendment to Mt. Pleasant Lease (the “Mt. Pleasant First
Amendment”) dated as of the Execution Date, which amends the Mt. Pleasant Lease
(as defined in Section 2.2(a)); and
K.WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Definitions.
1.1.    For purposes of this Sixteenth Amendment, capitalized terms shall have
the meanings ascribed to them in the Existing Lease unless otherwise defined
herein. The Existing Lease, as amended by this Sixteenth Amendment, is referred
to collectively herein as the “Lease.”
1.2.    From and after the Execution Date, the 767 Building shall be considered
a “Building” and one of the “Buildings,” as such terms are defined in the Lease.
1.3.    The “16th Amendment 777 Expansion Premises” means collectively, the
777-01 North ROFO Premises, the 777-02 North ROFO Premises, the 777 C-Level
777C04 Premises and the 777-01 Northeast ROFO Premises.

2



--------------------------------------------------------------------------------



2.Surrender Premises.
2.1.    777-G03 Surrender Premises.
(a)    Tenant shall surrender the 777-G03 Surrender Premises to Landlord in
broom clean condition and in the condition required by the Lease for, and in
accordance with the terms of the Lease with respect to, surrendering Premises,
including, Section 19.2 of the Lease (collectively, the “Surrender
Requirements”) on or before 11:59 p.m. Eastern time on the day that is sixty
(60) days after the 777 C-Level 777C04 Commencement Date (as defined below) (the
“777-G03 Surrender Date”). The Term with respect to the 777-G03 Surrender
Premises only shall expire on the 777-G03 Surrender Date. If Tenant does not so
surrender the 777-G03 Surrender Premises to Landlord in accordance with the
Surrender Requirements on or before the 777-G03 Surrender Date, the 777-G03
Surrender Premises shall be considered a Holdover Premises, subject to the terms
and conditions of the Lease.
(b)    On the day immediately following the later of (i) the 777-G03 Surrender
Date and (ii) the day (the “777-G03 Surrender Effective Date”) that Tenant
actually surrenders the 777-G03 Surrender Premises to Landlord in accordance
with the Surrender Requirements, the Lease shall terminate with respect to only
the 777-G03 Surrender Premises, and from and after such date, (A) the Lease
shall thereafter be of no further force or effect with respect to the 777-G03
Surrender Premises only, except for those provisions that expressly survive the
expiration or termination (earlier or otherwise) thereof and Landlord’s rights
to any unpaid balance of Tenant, (B) the term “Premises” as used in the Lease
shall no longer include the 777-G03 Surrender Premises and (C) Tenant’s Pro Rata
Share shall be adjusted accordingly. The Lease shall continue in full force and
effect with respect to the remainder of the Premises.
2.2.    777-SL1 Surrender Premises.
(a)    Tenant shall surrender the 777-SL1 Surrender Premises to Landlord in
broom clean condition and in the condition required by the Lease for, and in
accordance with the Surrender Requirements on or before 11:59 p.m. Eastern time
on the date (the “777-SL1 Surrender Date”) that is five (5) business days after
Tenant occupies Building 8 (or any portion thereof) pursuant to that certain Mt.
Pleasant Lease dated as of April 3, 2013 (as the same may have been further
amended, amended and restated, supplemented or modified from time to time, the
“Mt. Pleasant Lease”) for the conduct of its business in accordance with the
Permitted Use. Tenant shall not have any obligation to demise the 777-SL1
Surrender Premises from any adjacent premises nor to remove any improvements
from the 777-SL1 Surrender Premises. The Term with respect to the 777-SL1
Surrender Premises only shall expire on the 777-SL1 Surrender Date. If Tenant
does not so surrender the 777-SL1 Surrender Premises to Landlord in accordance
with the Surrender Requirements on or before the 777-SL1 Surrender Date, Tenant
shall become a tenant at sufferance (with respect to the 777-SL1 Surrender
Premises) subject to the terms and conditions of the Lease.
(b)    On the day immediately following the later of (i) the 777-SL1 Surrender
Date and (ii) the day (the “777-SL1 Surrender Effective Date”) that Tenant
actually surrenders the 777-SL1 Surrender Premises to Landlord in accordance
with the Surrender Requirements, the Lease shall terminate with respect to only
the 777-SL1 Surrender Premises, and from and after such date,

3



--------------------------------------------------------------------------------



(A) the Lease shall thereafter be of no further force or effect with respect to
the 777-SL1 Surrender Premises only, except for those provisions that expressly
survive the expiration or termination (earlier or otherwise) thereof and
Landlord’s rights to any unpaid balance of Tenant, (B) the term “Premises” as
used in the Lease shall no longer include the 777-SL1 Surrender Premises and (C)
Tenant’s Pro Rata Share shall be adjusted accordingly. The Lease shall continue
in full force and effect with respect to the remainder of the Premises.
(c)    Promptly following the 777-SL1 Surrender Effective Date, Landlord shall
commence work required to install a demising wall in the location described on
the diagram attached as Exhibit M hereto and shall diligently pursue such work
until completion. Such demising wall shall contain a door. In installing such
demising wall, Landlord shall reasonably cooperate with Tenant so as to cause as
little interference to Tenant as is reasonably possible; provided, however, that
in no event shall Landlord’s installation of such demising wall (i) cause
Tenant’s rent to abate under the Lease or (ii) constitute a forcible or unlawful
entry, a detainer or an eviction of Tenant. Landlord shall reasonably coordinate
such work with Tenant, which shall include providing Tenant the opportunity to
review and comment on the plans and specifications for such work, but only to
the extent such work affects the portion of the 777 North Spine Level Premises
that Tenant will continue to lease after the 777-SL1 Surrender Effective Date.
3.Additional Premises.
3.1.    767 Premises.
(d)    Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
the 767 Premises as of the Execution Date (the “767 Commencement Date”). From
and after the 767 Commencement Date, the term “Premises,” as defined in the
Lease, shall include the 767 Premises. The Term with respect to the 767 Premises
shall expire on the Extension Premises Term Expiration Date (as such date may be
extended pursuant to Section 4.2 of the Eleventh Amendment), subject to
extension or earlier termination of the Lease with respect to the 767 Premises
as provided therein. Tenant shall execute and deliver to Landlord written
acknowledgement of the actual 767 Commencement Date within ten (10) days after
Tenant takes possession of the 767 Premises, in the form attached as Exhibit H
hereto. Failure to execute and deliver such acknowledgment, however, shall not
affect the 767 Commencement Date or Landlord’s or Tenant’s liability hereunder.
Failure by Tenant to obtain validation by any medical review board or other
similar governmental licensing of the Premises required for the Permitted Use by
Tenant shall not serve to extend the 767 Commencement Date.
3.2.    777-01 North ROFO Premises.
(a)    Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
the 777-01 North ROFO Premises as of the date (the “777-01 North ROFO
Commencement Date”) that Landlord tenders possession of the 777-01 North ROFO
Premises to Tenant in compliance with the terms of the Lease and with the 777-01
North ROFO Initial Landlord Work (as defined in Section 10.1) substantially
complete in accordance with the terms of this Sixteenth Amendment. From and
after the 777-01 North ROFO Commencement Date, the term “Premises” shall include
the 777-01 North ROFO Premises. To the extent possession is delayed because of a
Tenant Delay, then the

4



--------------------------------------------------------------------------------



777-01 North ROFO Commencement Date shall be the date that the 777-01 North ROFO
Commencement Date would have occurred but for such delay. The Term with respect
to the 777-01 North ROFO Premises shall expire on the Expiration Premises Term
Expiration Date, subject to extension or earlier termination of the Lease as
provided therein. Tenant shall execute and deliver to Landlord written
acknowledgement of the actual 777-01 North ROFO Commencement Date within ten
(10) days after Tenant takes possession of the 777-01 North ROFO Premises, in
the form attached as Exhibit H hereto. Failure to execute and deliver such
acknowledgment, however, shall not affect the 777-01 North ROFO Commencement
Date or Landlord’s or Tenant’s liability hereunder. Failure by Tenant to obtain
validation by any medical review board or other similar governmental licensing
of the Premises required for the Permitted Use by Tenant shall not serve to
extend the 777-01 North ROFO Commencement Date.
(b)    Landlord shall use commercially reasonable efforts to tender possession
of the 777-01 North ROFO Premises to Tenant on or before the date (as such date
shall be extended on a day-for-day basis as a result of any Tenant Delay and any
Force Majeure that, in either case, actually delays (but only to the extent of
such delay) Landlord’s performance of the 777-01 North ROFO Initial Landlord
Work or Landlord’s tender of possession of the 777-01 North ROFO Premises, the
“777-01 North ROFO Single Abatement Date”) that is one hundred eighty (180) days
after the Execution Date. If the 777-01 North ROFO Commencement Date has not
occurred on or before the 777-01 North ROFO Single Abatement Date for any
reason, then the Lease shall not be void or voidable and Landlord shall not be
liable to Tenant for any loss or damage resulting therefrom. Notwithstanding the
foregoing, in the event that the 777-01 North ROFO Commencement Date has not
occurred on or before the 777-01 North ROFO Single Abatement Date, then Tenant’s
obligation to commence paying Basic Annual Rent for the 777-01 North ROFO
Premises, as set forth in Section 4.2, will be postponed by one (1) day for each
day after the 777-01 North ROFO Single Abatement Date until the day immediately
preceding the 777-01 North ROFO Commencement Date. In addition, in the event
that the 777-01 North ROFO Commencement Date has not occurred on or before the
date (as such date shall be extended on a day-for-day basis as a result of any
Tenant Delay and any Force Majeure that, in either case, actually delays (but
only to the extent of such delay) Landlord’s performance of the 777-01 North
ROFO Initial Landlord Work or Landlord’s tender of possession of the 777-01
North ROFO Premises, the “777-01 North ROFO Double Abatement Date”) that is
thirty (30) days after the 777-01 North ROFO Single Abatement Date, then
Tenant’s obligation to commence paying Basic Annual Rent for the 777-01 North
ROFO Premises, as set forth in Section 4.2, will be postponed by one (1)
additional day for each day after the 777-01 North ROFO Double Abatement Date
until the day immediately preceding the 777-01 North ROFO Commencement Date. If
Landlord and Tenant cannot agree on whether Landlord has substantially completed
the 777-01 North ROFO Initial Landlord Work, then the written determination of
the Neutral Architect shall govern, whose determination shall be final and
binding upon the parties.
3.3.    777-02 North ROFO Premises.
(a)    Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
the 777-02 North ROFO Premises as of the date (the “777-02 North ROFO
Commencement Date”) that Landlord tenders possession of the 777-02 North ROFO
Premises to Tenant in compliance with the terms of the Lease and with the 777-02
North ROFO Initial Landlord Work (as defined in Section

5



--------------------------------------------------------------------------------



10.1) substantially complete in accordance with the terms of this Sixteenth
Amendment. From and after the 777-02 North ROFO Commencement Date, the term
“Premises” shall include the 777-02 North ROFO Premises. To the extent
possession is delayed because of a Tenant Delay, then the 777-02 North ROFO
Commencement Date shall be the date that the 777-02 North ROFO Commencement Date
would have occurred but for such delay. The Term with respect to the 777-02
North ROFO Premises shall expire on the Expiration Premises Term Expiration
Date, subject to extension or earlier termination of the Lease as provided
therein. Tenant shall execute and deliver to Landlord written acknowledgement of
the actual 777-02 North ROFO Commencement Date within ten (10) days after Tenant
takes possession of the 777-02 North ROFO Premises, in the form attached as
Exhibit H hereto. Failure to execute and deliver such acknowledgment, however,
shall not affect the 777-02 North ROFO Commencement Date or Landlord’s or
Tenant’s liability hereunder. Failure by Tenant to obtain validation by any
medical review board or other similar governmental licensing of the Premises
required for the Permitted Use by Tenant shall not serve to extend the 777-02
North ROFO Commencement Date.
(b)    Landlord shall use commercially reasonable efforts to tender possession
of the 777-02 North ROFO Premises to Tenant on or before the date (as such date
shall be extended on a day-for-day basis as a result of any Tenant Delay and any
Force Majeure that, in either case, actually delays (but only to the extent of
such delay) Landlord’s performance of the 777-02 North ROFO Initial Landlord
Work or Landlord’s tender of possession of the 777-02 North ROFO Premises, the
“777-02 North ROFO Single Abatement Date”) that is two hundred ten (210) days
after the later of (i) the 777-G03 Surrender Date and (ii) the 777-G03 Surrender
Effective Date. If the 777-02 North ROFO Commencement Date has not occurred on
or before the 777-02 North ROFO Single Abatement Date for any reason, then the
Lease shall not be void or voidable and Landlord shall not be liable to Tenant
for any loss or damage resulting therefrom. Notwithstanding the foregoing, in
the event that the 777-02 North ROFO Commencement Date has not occurred on or
before the 777-02 North ROFO Single Abatement Date, then Tenant’s obligation to
commence paying Basic Annual Rent for the 777-02 North ROFO Premises, as set
forth in Section 4.3, will be postponed by one (1) day for each day after the
777-02 North ROFO Single Abatement Date until the day immediately preceding the
777-02 North ROFO Commencement Date. In addition, in the event that the 777-02
North ROFO Commencement Date has not occurred on or before the date (as such
date shall be extended on a day-for-day basis as a result of any Tenant Delay
and any Force Majeure that, in either case, actually delays (but only to the
extent of such delay) Landlord’s performance of the 777-02 North ROFO Initial
Landlord Work or Landlord’s tender of possession of the 777-02 North ROFO
Premises, the “777-02 North ROFO Double Abatement Date”) that is thirty (30)
days after the 777-02 North ROFO Single Abatement Date, then Tenant’s obligation
to commence paying Basic Annual Rent for the 777-02 North ROFO Premises, as set
forth in Section 4.3, will be postponed by one (1) additional day for each day
after the 777-02 North ROFO Double Abatement Date until the day immediately
preceding the 777-02 North ROFO Commencement Date. If Landlord and Tenant cannot
agree on whether Landlord has substantially completed the 777-02 North ROFO
Initial Landlord Work, then the written determination of the Neutral Architect
shall govern, whose determination shall be final and binding upon the parties.
(c)    In the event Tenant has not surrendered the 777-G03 Surrender Premises to
Landlord in accordance with the Surrender Requirements on or before the date
that is five (5) months

6



--------------------------------------------------------------------------------



after the 777 C-Level 777C04 Commencement Date, Landlord shall no longer have
any obligation to deliver the 777-02 North ROFO Premises to Tenant or complete
the 777-02 North ROFO Landlord Work, and the Lease with respect only to the
777-02 North ROFO Premises shall be null and void and of no force or effect.
3.4.    777 C-Level 777C04 Premises.
(a)    Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
the 777 C-Level 777C04 Premises as of the date (the “777 C-Level 777C04
Commencement Date”) that Landlord tenders possession of the 777 C-Level 777C04
Premises to Tenant in compliance with the terms of the Lease and with the 777
C-Level 777C04 Landlord Work (as defined in Section 10.2) substantially complete
in accordance with the terms of this Sixteenth Amendment. From and after the 777
C-Level 777C04 Commencement Date, the term “Premises” shall include the 777
C-Level 777C04 Premises. To the extent possession is delayed because of a Tenant
Delay, then the 777 C-Level 777C04 Commencement Date shall be the date that the
777 C-Level 777C04 Commencement Date would have occurred but for such delay. The
Term with respect to the 777 C-Level 777C04 Premises shall expire on the
Expiration Premises Term Expiration Date, subject to extension or earlier
termination of the Lease as provided therein. Tenant shall execute and deliver
to Landlord written acknowledgement of the actual 777 C-Level 777C04
Commencement Date within ten (10) days after Tenant takes possession of the 777
C-Level 777C04 Premises, in the form attached as Exhibit H hereto. Failure to
execute and deliver such acknowledgment, however, shall not affect the 777
C-Level 777C04 Commencement Date or Landlord’s or Tenant’s liability hereunder.
Failure by Tenant to obtain validation by any medical review board or other
similar governmental licensing of the Premises required for the Permitted Use by
Tenant shall not serve to extend the 777 C-Level 777C04 Commencement Date.
(b)    Landlord shall use commercially reasonable efforts to tender possession
of the 777 C-Level 777C04 Premises to Tenant on or before the date (as such date
shall be extended on a day-for-day basis as a result of any Tenant Delay and any
Force Majeure that, in either case, actually delays (but only to the extent of
such delay) Landlord’s performance of the 777 C-Level 777C04 Landlord Work or
Landlord’s tender of possession of the 777 C-Level 777C04 Premises, the “777
C-Level 777C04 Single Abatement Date”) that is one hundred twenty (120) days
after the Execution Date. If the 777 C-Level 777C04 Commencement Date has not
occurred on or before the 777 C-Level 777C04 Single Abatement Date for any
reason, then the Lease shall not be void or voidable and Landlord shall not be
liable to Tenant for any loss or damage resulting therefrom. Notwithstanding the
foregoing, in the event that the 777 C-Level 777C04 Commencement Date has not
occurred on or before the 777 C-Level 777C04 Single Abatement Date, then
Tenant’s obligation to commence paying Basic Annual Rent for the 777 C-Level
777C04 Premises, as set forth in Section 4.4, will be postponed by one (1) day
for each day after the 777 C-Level 777C04 Single Abatement Date until the day
immediately preceding the 777 C-Level 777C04 Commencement Date. In addition, in
the event that the 777 C-Level 777C04 Commencement Date has not occurred on or
before the date (as such date shall be extended on a day-for-day basis as a
result of any Tenant Delay and any Force Majeure that, in either case, actually
delays (but only to the extent of such delay) Landlord’s performance of the 777
C-Level 777C04 Landlord Work or Landlord’s tender of possession of the 777
C-Level 777C04 Premises, the “777 C-Level 777C04

7



--------------------------------------------------------------------------------



Double Abatement Date”) that is thirty (30) days after the 777 C-Level 777C04
Single Abatement Date, then Tenant’s obligation to commence paying Basic Annual
Rent for the 777 C-Level 777C04 Premises, as set forth in Section 4.4, will be
postponed by one (1) additional day for each day after the 777 C-Level 777C04
Double Abatement Date until the day immediately preceding the 777 C-Level 777C04
Commencement Date. If Landlord and Tenant cannot agree on whether Landlord has
substantially completed the 777 C-Level 777C04 Landlord Work, then the written
determination of the Neutral Architect shall govern, whose determination shall
be final and binding upon the parties.
3.5.    777-01 Northeast ROFO Premises.
(a)    Conditional upon Vacating Tenant surrendering and vacating the 777-01
Northeast ROFO Premises to Landlord in accordance with Vacating Tenant’s lease
with Landlord, Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the 777-01 Northeast ROFO Premises as of the date (the “777-01
Northeast ROFO Commencement Date”) that Landlord tenders possession of the
777-01 Northeast ROFO Premises to Tenant in compliance with the terms of the
Lease and with the 777-01 Northeast ROFO Initial Landlord Work (as defined in
Section 10.1 and subject to Section 10.1(c)(iii)) substantially complete in
accordance with the terms of this Sixteenth Amendment. From and after the 777-01
Northeast ROFO Commencement Date, the term “Premises” shall include the 777-01
Northeast ROFO Premises. To the extent possession is delayed because of a Tenant
Delay, then the 777-01 Northeast ROFO Commencement Date shall be the date that
the 777-01 Northeast ROFO Commencement Date would have occurred but for such
delay. The Term with respect to the 777-01 Northeast ROFO Premises shall expire
on the Expiration Premises Term Expiration Date, subject to extension or earlier
termination of the Lease as provided therein. Tenant shall execute and deliver
to Landlord written acknowledgement of the actual 777-01 Northeast ROFO
Commencement Date within ten (10) days after Tenant takes possession of the
777-01 Northeast ROFO Premises, in the form attached as Exhibit H hereto.
Failure to execute and deliver such acknowledgment, however, shall not affect
the 777-01 Northeast ROFO Commencement Date or Landlord’s or Tenant’s liability
hereunder. Failure by Tenant to obtain validation by any medical review board or
other similar governmental licensing of the Premises required for the Permitted
Use by Tenant shall not serve to extend the 777-01 Northeast ROFO Commencement
Date.
(b)    Landlord shall use commercially reasonable efforts to tender possession
of the 777-01 Northeast ROFO Premises to Tenant on or before the date (as such
date shall be extended on a day-for-day basis as a result of any Tenant Delay
and any Force Majeure that, in either case, actually delays (but only to the
extent of such delay) Landlord’s performance of the 777-01 Northeast ROFO
Initial Landlord Work or Landlord’s tender of possession of the 777-01 Northeast
ROFO Premises, the “777-01 Northeast ROFO Single Abatement Date”) that is thirty
(30) days after the date that Vacating Tenant surrenders and vacates the 777-01
Northeast ROFO Premises to Landlord in accordance with Vacating Tenant’s lease
with Landlord. If the 777-01 Northeast ROFO Commencement Date has not occurred
on or before the 777-01 Northeast ROFO Single Abatement Date for any reason,
then the Lease shall not be void or voidable and Landlord shall not be liable to
Tenant for any loss or damage resulting therefrom. Notwithstanding the
foregoing, in the event that the 777-01 Northeast ROFO Commencement Date has not
occurred on or before the 777-01

8



--------------------------------------------------------------------------------



Northeast ROFO Single Abatement Date, then Tenant’s obligation to commence
paying Basic Annual Rent for the 777-01 Northeast ROFO Premises, as set forth in
Section 4.5, will be postponed by one (1) day for each day after the 777-01
Northeast ROFO Single Abatement Date until the day immediately preceding the
777-01 Northeast ROFO Commencement Date. In addition, in the event that the
777-01 Northeast ROFO Commencement Date has not occurred on or before the date
(as such date shall be extended on a day-for-day basis as a result of any Tenant
Delay and any Force Majeure that, in either case, actually delays (but only to
the extent of such delay) Landlord’s performance of the 777-01 Northeast ROFO
Initial Landlord Work or Landlord’s tender of possession of the 777-01 Northeast
ROFO Premises, the “777-01 Northeast ROFO Double Abatement Date”) that is thirty
(30) days after the 777-01 Northeast ROFO Single Abatement Date, then Tenant’s
obligation to commence paying Basic Annual Rent for the 777-01 Northeast ROFO
Premises, as set forth in Section 4.5, will be postponed by one (1) additional
day for each day after the 777-01 Northeast ROFO Double Abatement Date until the
day immediately preceding the 777-01 Northeast ROFO Commencement Date. If
Landlord and Tenant cannot agree on whether Landlord has substantially completed
the 777-01 Northeast ROFO Initial Landlord Work, then the written determination
of the Neutral Architect shall govern, whose determination shall be final and
binding upon the parties.
(c)    In the event the 777-01 Northeast ROFO Commencement Date has not occurred
by March 1, 2017 (as such date shall be extended on a day-for-day basis as a
result of any Tenant Delay and any Force Majeure that, in either case, actually
delays (but only to the extent of such delay) Landlord’s performance of the
777-01 Northeast ROFO Initial Landlord Work or Landlord’s tender of possession
of the 777-01 Northeast ROFO Premises, the “777-01 Northeast ROFO Outside
Date”), Tenant may provide written notice to Landlord (no later than fifteen
(15) days after the 777-01 Northeast ROFO Outside Date) of its intent to
terminate the Lease with respect to the 777-01 Northeast ROFO Premises only.
Upon Landlord’s receipt of such notice, Landlord shall have fifteen (15) days
(the “777-01 Northeast ROFO Cure Period”) to tender possession of the 777-01
Northeast ROFO Premises to Tenant. If, prior to the expiration of the 777-01
Northeast ROFO Cure Period, Landlord has tendered possession of the 777-01
Northeast ROFO Premises to Tenant with the 777-01 Northeast ROFO Initial
Landlord Work substantially complete in accordance with the terms of this
Sixteenth Amendment (subject to Section 10.1(c)(iii)), then such termination
notice shall be null and void and of no further force or effect and the Lease
with respect to the 777-01 Northeast ROFO Premises shall continue in full force
and effect. If, prior to the expiration of the 777-01 Northeast ROFO Cure
Period, Landlord has not tendered possession of the 777-01 Northeast ROFO
Premises to Tenant with the 777-01 Northeast ROFO Initial Landlord Work
substantially complete in accordance with the terms of this Sixteenth Amendment
(subject to Section 10.1(c)(iii)), then the Lease with respect to the 777-01
Northeast ROFO Premises only shall terminate upon the expiration of the 777-01
Northeast ROFO Cure Period, except for those provisions that expressly survive
the expiration or earlier termination thereof.
4.Rent.
4.1.    767 Premises. Commencing as of the date that is the earlier of the day
that (a) is twenty-three (23) months after the 767 Commencement Date and (b)
Tenant occupies the 767 Premises for the conduct of its business in accordance
with the Permitted Use (the “767 Rent

9



--------------------------------------------------------------------------------



Commencement Date”) and continuing through the Term with respect to the 767
Premises, Tenant shall pay to Landlord Basic Annual Rent for the 767 Premises at
an initial rate equal to Fourteen and 25/100 Dollars ($14.25) per square foot of
Rentable Area of the 767 Premises per year in accordance with the terms for
payment of Basic Annual Rent set forth in the Lease. Basic Annual Rent for the
767 Premises shall increase annually on each annual anniversary of the 767 Rent
Commencement Date by two and one-half percent (2.5%) of the then-current
applicable Basic Annual Rent for the 767 Premises. In addition to Basic Annual
Rent, commencing on the date (the “767 Operating Expense Commencement Date”)
that is the earlier of (y) the date that Tenant occupies the 767 Premises for
the conduct of its business in accordance with the Permitted Use and (z) twelve
(12) months after the 767 Commencement Date, Tenant shall pay to Landlord as
Additional Rent, at times specified in the Lease, Tenant’s Pro Rata Share of
Operating Expenses with respect to the 767 Premises. For the avoidance of doubt,
the 767 Premises shall be treated as Retained Premises for the purposes of
allocation of the CAM Pool Charges; provided that, HVAC charges for the 767
Premises shall be determined in accordance with Article 49 of the Lease.
Notwithstanding the foregoing, from and after the 767 Commencement Date until
the 767 Operating Expense Commencement Date, Tenant shall be responsible for
(and shall pay to Landlord within thirty (30) days after demand as Additional
Rent) all charges, together with any fees, surcharges and taxes thereon in
connection with any and all Utilities supplied to the 767 Premises (including
such Utilities supplied to the 767 Premises during the 767 Tenant Work), subject
to any exclusions set forth in the second (2nd) paragraph of Section 8.1(b) of
the Lease.
4.2.    777-01 North ROFO Premises. Commencing as of the date (the “777-01 North
ROFO Rent Commencement Date”) that is twelve (12) months after the 777-01 North
ROFO Commencement Date and continuing through the Term with respect to the
777-01 North ROFO Premises, Tenant shall pay to Landlord Basic Annual Rent for
the 777-01 North ROFO Premises at an initial rate equal to Thirty-One and 50/100
Dollars ($31.50) per square foot of Rentable Area of the 777-01 North ROFO
Premises per year in accordance with the terms for payment of Basic Annual Rent
set forth in the Lease. Basic Annual Rent for the 777-01 North ROFO Premises
shall increase annually on each annual anniversary of the 777-01 North ROFO Rent
Commencement Date by two and one-half percent (2.5%) of the then-current
applicable Basic Annual Rent for the 777-01 North ROFO Premises. In addition to
Basic Annual Rent, commencing on the 777-01 North ROFO Commencement Date and
continuing each month of the Term, Tenant shall also pay to Landlord, with
respect to the 777-01 North ROFO Premises, (a) Tenant’s Pro Rata Share of
Operating Expenses with respect to the 777-01 North ROFO Premises that exceeds
the Base Year (as defined in Section 8.1 of the Tenth Amendment and grossed up
to ninety-five percent (95%) occupancy in the same manner as the gross-up
described in Section 10.1 of the Tenth Amendment) and (b) Basic Electric
charges, all as set forth in the Lease.
4.3.    777-02 North ROFO Premises. Commencing as of the date (the “777-02 North
ROFO Rent Commencement Date”) that is twelve (12) months after the 777-02 North
ROFO Commencement Date and continuing through the Term with respect to the
777-02 North ROFO Premises, Tenant shall pay to Landlord Basic Annual Rent for
the 777-02 North ROFO Premises at an initial rate equal to Thirty-One and 50/100
Dollars ($31.50) per square foot of Rentable Area of the 777-02 North ROFO
Premises per year in accordance with the terms for payment of Basic Annual Rent
set forth in the Lease. Basic Annual Rent for the 777-02 North ROFO Premises
shall

10



--------------------------------------------------------------------------------



increase annually on each annual anniversary of the 777-02 North ROFO Rent
Commencement Date by two and one-half percent (2.5%) of the then-current
applicable Basic Annual Rent for the 777-02 North ROFO Premises. In addition to
Basic Annual Rent, commencing on the 777-02 North ROFO Commencement Date and
continuing each month of the Term, Tenant shall also pay to Landlord, with
respect to the 777-02 North ROFO Premises, (a) Tenant’s Pro Rata Share of
Operating Expenses with respect to the 777-02 North ROFO Premises that exceeds
the Base Year (as defined in Section 8.1 of the Tenth Amendment and grossed up
to ninety-five percent (95%) occupancy in the same manner as the gross-up
described in Section 10.1 of the Tenth Amendment) and (b) Basic Electric
charges, all as set forth in the Lease.
4.4.    777 C-Level 777C04 Premises. Commencing as of the date (the “777 C-Level
777C04 Rent Commencement Date”) that is twelve (12) months after the 777 C-Level
777C04 Commencement Date and continuing through the Term with respect to the 777
C-Level 777C04 Premises, Tenant shall pay to Landlord Basic Annual Rent for the
777 C-Level 777C04 Premises at an initial rate equal to Five and 50/100 Dollars
($5.50) per square foot of Rentable Area of the 777 C-Level 777C04 Premises per
year in accordance with the terms for payment of Basic Annual Rent set forth in
the Lease. Basic Annual Rent for the 777 C-Level 777C04 Premises shall increase
annually on each annual anniversary of the 777 C-Level 777C04 Rent Commencement
Date by two and one-half percent (2.5%) of the then-current applicable Basic
Annual Rent for the 777 C-Level 777C04 Premises. In addition to Basic Annual
Rent, commencing on the 777 C-Level 777C04 Commencement Date, Tenant shall pay
to Landlord as Additional Rent, at times specified in the Lease, Tenant’s Pro
Rata Share of Operating Expenses with respect to the 777 C-Level 777C04
Premises. For the avoidance of doubt, HVAC for the 777 C-Level 777C04 Premises
shall be calculated in the same manner as provided in the Lease with respect to
the Retained Premises, and the 777 C-Level 777C04 Premises shall be treated as
Retained Premises for the purposes of allocation of the CAM Pool Charges in
accordance with Exhibit O of the Lease.
4.5.    777-01 Northeast ROFO Premises. Commencing as of the date (the “777-01
Northeast ROFO Rent Commencement Date”) that is twelve (12) months after the
777-01 Northeast ROFO Commencement Date and continuing through the Term with
respect to the 777-01 Northeast ROFO Premises, Tenant shall pay to Landlord
Basic Annual Rent for the 777-01 Northeast ROFO Premises at an initial rate
equal to Twenty-Eight and 75/100 Dollars ($28.75) per square foot of Rentable
Area of the 777-01 Northeast ROFO Premises per year in accordance with the terms
for payment of Basic Annual Rent set forth in the Lease. Basic Annual Rent for
the 777-01 Northeast ROFO Premises shall increase annually on each annual
anniversary of the 777-01 Northeast ROFO Rent Commencement Date by two and
one-half percent (2.5%) of the then-current applicable Basic Annual Rent for the
777-01 Northeast ROFO Premises. In addition to Basic Annual Rent, commencing on
the 777-01 Northeast ROFO Commencement Date and continuing each month of the
Term, Tenant shall also pay to Landlord, with respect to the 777-01 Northeast
ROFO Premises, (a) Tenant’s Pro Rata Share of Operating Expenses with respect to
the 777-01 Northeast ROFO Premises that exceeds the Base Year (as defined in
Section 8.1 of the Tenth Amendment and grossed up to ninety-five percent (95%)
occupancy in the same manner as the gross-up described in Section 10.1 of the
Tenth Amendment) and (b) Basic Electric charges, all as set forth in the Lease.
5.Tenant’s Pro Rata Shares.

11



--------------------------------------------------------------------------------



5.1.    767 Premises. From and after the 767 Commencement Date, Tenant’s Pro
Rata Shares of the 767 Building, the Existing Project and the Entire Project
shall be incrementally increased by the amounts designated for the 767 Premises
set forth in Exhibit I attached hereto; provided that, Tenant shall not be
required to commence paying such incremental Pro Rata Shares designated for the
767 Premises until the 767 Operating Expense Commencement Date. As of the 767
Commencement Date, the defined terms in Section 2.2 of the Existing Lease shall
be automatically amended to reflect the adjustments set forth in this Section.
Rentable Area and Tenant’s Pro Rata Shares are all subject to adjustment under
the Lease, including pursuant to Section 9.2 of the Lease.
5.2.    777-01 North ROFO Premises. From and after the 777-01 North ROFO
Commencement Date, Tenant’s Pro Rata Shares of the 777 Building, the Existing
Project and the Entire Project shall be incrementally increased by the amounts
designated for the 777-01 North ROFO Premises set forth in Exhibit I attached
hereto. As of the 777-01 North ROFO Commencement Date, the defined terms in
Section 2.2 of the Existing Lease shall be automatically amended to reflect the
adjustments set forth in this Section. Rentable Area and Tenant’s Pro Rata
Shares are all subject to adjustment under the Lease, including pursuant to
Section 9.2 of the Lease.
5.3.    777-02 North ROFO Premises. From and after the 777-02 North ROFO
Commencement Date, Tenant’s Pro Rata Shares of the 777 Building, the Existing
Project and the Entire Project shall be incrementally increased by the amounts
designated for the 777-02 North ROFO Premises set forth in Exhibit I attached
hereto. As of the 777-02 North ROFO Commencement Date, the defined terms in
Section 2.2 of the Existing Lease shall be automatically amended to reflect the
adjustments set forth in this Section. Rentable Area and Tenant’s Pro Rata
Shares are all subject to adjustment under the Lease, including pursuant to
Section 9.2 of the Lease.
5.4.    777 C-Level 777C04 Premises. From and after the 777 C-Level 777C04
Commencement Date, Tenant’s Pro Rata Shares of the 777 Building, the Existing
Project and the Entire Project shall be incrementally increased by the amounts
designated for the 777 C-Level 777C04 Premises set forth in Exhibit I attached
hereto. As of the 777 C-Level 777C04 Commencement Date, the defined terms in
Section 2.2 of the Existing Lease shall be automatically amended to reflect the
adjustments set forth in this Section. Rentable Area and Tenant’s Pro Rata
Shares are all subject to adjustment under the Lease, including pursuant to
Section 9.2 of the Lease.
5.5.    777-01 Northeast ROFO Premises. From and after the 777-01 Northeast ROFO
Commencement Date, Tenant’s Pro Rata Shares of the 777 Building, the Existing
Project and the Entire Project shall be incrementally increased by the amounts
designated for the 777-01 Northeast ROFO Premises set forth in Exhibit I
attached hereto. As of the 777-01 Northeast ROFO Commencement Date, the defined
terms in Section 2.2 of the Existing Lease shall be automatically amended to
reflect the adjustments set forth in this Section. Rentable Area and Tenant’s
Pro Rata Shares are all subject to adjustment under the Lease, including
pursuant to Section 9.2 of the Lease.
6.Condition of Premises.
6.1.    767 Premises. Tenant acknowledges that, except as specifically set forth
in this Section, neither Landlord nor any agent of Landlord has made any
representation or warranty with

12



--------------------------------------------------------------------------------



respect to the condition of the 767 Premises, or with respect to the suitability
of the 767 Premises for the conduct of Tenant’s business. Subject to the
immediately following sentence, Tenant acknowledges that (a) it is generally
familiar with the condition of the 767 Premises and agrees to take the same in
its condition “as is” as of the 767 Commencement Date and (b) Landlord shall
have no obligation to alter, repair or otherwise prepare the 767 Premises for
Tenant’s occupancy or to pay for or construct any improvements to the 767
Premises, except with respect to the 767 TI Allowance. Notwithstanding the
immediately preceding sentence, Landlord shall deliver the 767 Premises in broom
clean condition and prior to delivery, shall cure any breach of its
representations set forth in this Section. Landlord represents and warrants to
Tenant that, as of the 767 Commencement Date, (y) the Building Systems serving
the 767 Premises shall be in good working condition and that the same shall be
serviced by Utilities and other base building services and (z) to the best of
Landlord’s actual knowledge (without any duty of investigation), the 767
Premises (other than any curtain wall) does not contain any asbestos or asbestos
containing materials. Tenant’s taking of possession of the 767 Premises shall,
except as otherwise agreed to in writing by Landlord and Tenant, conclusively
establish that the 767 Premises were at such time in good, sanitary and
satisfactory condition and repair.
6.2.    777-01 North ROFO Premises. Tenant acknowledges that, except as
specifically set forth in this Section, neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the condition
of the 777-01 North ROFO Premises, or with respect to the suitability of the
777-01 North ROFO Premises for the conduct of Tenant’s business. Subject to the
immediately following sentence, Tenant acknowledges that (a) it is generally
familiar with the condition of the 777-01 North ROFO Premises and agrees to take
the same in its condition “as is” as of the 777-01 North ROFO Commencement Date
and (b) Landlord shall have no obligation to alter, repair or otherwise prepare
the 777-01 North ROFO Premises for Tenant’s occupancy or to pay for or construct
any improvements to the 777-01 North ROFO Premises, except with respect to the
777-01 North ROFO TI Allowance and the 777-01 North ROFO Initial Landlord Work
(and, if properly requested by Tenant pursuant to Section 10.1, the 777-01 North
ROFO Subsequent Landlord Work). Notwithstanding the immediately preceding
sentence, Landlord shall deliver the 777-01 North ROFO Premises to Tenant in the
same or substantially similar condition as it was on the Execution Date, except
that (m) upon delivery, there shall be demising walls along the perimeter of the
777-01 North ROFO Premises in compliance (as of the 777-01 North ROFO
Commencement Date) with Applicable Laws, (n) upon delivery, the 777-01 North
ROFO Premises shall be in broom clean condition, (o) prior to delivery, Landlord
shall cure any breach of its representations set forth in this Section and (p)
upon delivery, the 777-01 North ROFO Initial Landlord Work shall be
substantially completed in accordance with the terms of this Sixteenth
Amendment. Landlord represents and warrants to Tenant that, as of the 777-01
North ROFO Commencement Date, the Building Systems that service the 777-01 North
ROFO Premises shall be in good working condition and that the same shall be
serviced by Utilities and other base building services. Tenant’s taking of
possession of the 777-01 North ROFO Premises shall, except as otherwise agreed
to in writing by Landlord and Tenant, conclusively establish that the 777-01
North ROFO Premises were at such time in good, sanitary and satisfactory
condition and repair.
6.3.    777-02 North ROFO Premises. Tenant acknowledges that, except as
specifically set forth in this Section, neither Landlord nor any agent of
Landlord has made any representation or

13



--------------------------------------------------------------------------------



warranty with respect to the condition of the 777-02 North ROFO Premises, or
with respect to the suitability of the 777-02 North ROFO Premises for the
conduct of Tenant’s business. Subject to the immediately following sentence,
Tenant acknowledges that (a) it is generally familiar with the condition of the
777-02 North ROFO Premises and agrees to take the same in its condition “as is”
as of the 777-02 North ROFO Commencement Date and (b) Landlord shall have no
obligation to alter, repair or otherwise prepare the 777-02 North ROFO Premises
for Tenant’s occupancy or to pay for or construct any improvements to the 777-02
North ROFO Premises, except with respect to the 777-02 North ROFO TI Allowance
and the 777-02 North ROFO Initial Landlord Work (and, if properly requested by
Tenant pursuant to Section 10.1, the 777-02 North ROFO Subsequent Landlord
Work). Notwithstanding the immediately preceding sentence, Landlord shall
deliver the 777-02 North ROFO Premises to Tenant in the same or substantially
similar condition as it was on the Execution Date, except that (m) upon
delivery, there shall be demising walls along the perimeter of the 777-02 North
ROFO Premises in compliance (as of the 777-02 North ROFO Commencement Date) with
Applicable Laws, (n) upon delivery, the 777-02 North ROFO Premises shall be in
broom clean condition, (o) prior to delivery, Landlord shall cure any breach of
its representations set forth in this Section and (p) upon delivery, the 777-02
North ROFO Initial Landlord Work shall be substantially completed in accordance
with the terms of this Sixteenth Amendment. Landlord represents and warrants to
Tenant that, as of the 777-02 North ROFO Commencement Date, the Building Systems
that service the 777-02 North ROFO Premises shall be in good working condition
and that the same shall be serviced by Utilities and other base building
services. Tenant’s taking of possession of the 777-02 North ROFO Premises shall,
except as otherwise agreed to in writing by Landlord and Tenant, conclusively
establish that the 777-02 North ROFO Premises were at such time in good,
sanitary and satisfactory condition and repair.
6.4.    777 C-Level 777C04 Premises. Tenant acknowledges that, except as
specifically set forth in this Section, neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the condition
of the 777 C-Level 777C04 Premises, or with respect to the suitability of the
777 C-Level 777C04 Premises for the conduct of Tenant’s business. Subject to the
immediately following sentence, Tenant acknowledges that (a) it is generally
familiar with the condition of the 777 C-Level 777C04 Premises and agrees to
take the same in its condition “as is” as of the 777 C-Level 777C04 Commencement
Date and (b) Landlord shall have no obligation to alter, repair or otherwise
prepare the 777 C-Level 777C04 Premises for Tenant’s occupancy or to pay for or
construct any improvements to the 777 C-Level 777C04 Premises, except with
respect to the 777 C-Level 777C04 TI Allowance and the 777 C-Level 777C04
Landlord Work. Notwithstanding the immediately preceding sentence, Landlord
shall deliver the 777 C-Level 777C04 Premises to Tenant in the same or
substantially similar condition as it was on the Execution Date, except that (m)
upon delivery, there shall be demising walls along the perimeter of the 777
C-Level 777C04 Premises in compliance (as of the 777 C-Level 777C04 Commencement
Date) with Applicable Laws, (n) upon delivery, the 777 C-Level 777C04 Premises
shall be in broom clean condition, (o) prior to delivery, Landlord shall cure
any breach of its representations set forth in this Section and (p) upon
delivery, the 777 C-Level 777C04 Landlord Work shall be substantially completed
in accordance with the terms of this Sixteenth Amendment. Landlord represents
and warrants to Tenant that, as of the 777 C-Level 777C04 Commencement Date, (y)
the Building Systems that service the 777 C-Level 777C04 Premises shall be in
good working condition and that the same shall be serviced by Utilities and
other base building services (except hot water shall not

14



--------------------------------------------------------------------------------



be provided to the 777 C-Level 777C04 Premises) and (z) to the best of
Landlord’s actual knowledge (without any duty of investigation), the 777 C-Level
777C04 Premises does not contain any asbestos or asbestos containing materials.
Tenant’s taking of possession of the 777 C-Level 777C04 Premises shall, except
as otherwise agreed to in writing by Landlord and Tenant, conclusively establish
that the 777 C-Level 777C04 Premises were at such time in good, sanitary and
satisfactory condition and repair. Landlord shall endeavor to make hot water
available to the 777 C-Level 777C04 Premises on or before October 1, 2015.
Tenant acknowledges that Landlord may require access to the 777 C-Level 777C04
Premises during the Term in order to perform such work, therefore, Tenant shall,
upon one (1) business day prior notice from Landlord, permit Landlord to enter
the 777 C-Level 777C04 Premises for the purposes of performing such work upon
prior notification by Landlord and Landlord shall reasonably cooperate with
Tenant so as to cause as little interference to Tenant as is reasonably
possible; provided, however, that in no event shall Landlord’s performance of
such work (i) cause Tenant’s rent to abate under the Lease or (ii) constitute a
forcible or unlawful entry, a detainer or an eviction of Tenant.
6.5.    777-01 Northeast ROFO Premises. Tenant acknowledges that, except as
specifically set forth in this Section, neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the condition
of the 777-01 Northeast ROFO Premises, or with respect to the suitability of the
777-01 Northeast ROFO Premises for the conduct of Tenant’s business. Subject to
the immediately following sentence, Tenant acknowledges that (a) it is generally
familiar with the condition of the 777-01 Northeast ROFO Premises and agrees to
take the same in its condition “as is” as of the 777-01 Northeast ROFO
Commencement Date and (b) Landlord shall have no obligation to alter, repair or
otherwise prepare the 777-01 Northeast ROFO Premises for Tenant’s occupancy or
to pay for or construct any improvements to the 777-01 Northeast ROFO Premises,
except with respect to the 777-01 Northeast ROFO TI Allowance and the 777-01
Northeast ROFO Initial Landlord Work (and, if properly requested by Tenant
pursuant to Section 10.1, the 777-01 Northeast ROFO Subsequent Landlord Work,
subject to Section 10.1(c)(iii)). Notwithstanding the immediately preceding
sentence, Landlord shall deliver the 777-01 Northeast ROFO Premises to Tenant in
the same or substantially similar condition as it was on the Execution Date,
except that (m) upon delivery, there shall be demising walls along the perimeter
of the 777-01 Northeast ROFO Premises in compliance (as of the 777-01 Northeast
ROFO Commencement Date) with Applicable Law, (n) upon delivery, the 777-01
Northeast ROFO Premises shall be in broom clean condition and the Vacating
Tenant shall have vacated the 777-01 Northeast ROFO Premises, (o) prior to
delivery, Landlord shall cure any breach of its representations set forth in
this Section and (p) upon delivery, the 777-01 Northeast ROFO Initial Landlord
Work shall be substantially completed in accordance with the terms of this
Sixteenth Amendment, subject to Section 10.1(c)(iii). Landlord represents and
warrants to Tenant that, as of the 777-01 Northeast ROFO Commencement Date, the
Building Systems that service the 777-01 Northeast ROFO Premises shall be in
good working condition and that the same shall be serviced by Utilities and
other base building services. Tenant’s taking of possession of the 777-01
Northeast ROFO Premises shall, except as otherwise agreed to in writing by
Landlord and Tenant, conclusively establish that the 777-01 Northeast ROFO
Premises were at such time in good, sanitary and satisfactory condition and
repair.

15



--------------------------------------------------------------------------------



7.Termination Option. Tenant shall be entitled to terminate the Lease with
respect to the 767 Premises (but only with respect to all of the 767 Premises)
at any time after the tenth (10th) anniversary of the 767 Commencement Date;
provided that, Tenant (a) provides Landlord with no less than twelve (12)
months’ prior written notice and (b) pays (on or before the effective date of
such termination) to Landlord a termination fee equal to the unamortized (as of
the termination date) amounts (calculated by amortizing the applicable amounts
described in clauses (m) and (n) below on a straight-line basis commencing on
the 767 Commencement Date, and continuing thereafter until June 30, 2029) of (m)
the 767 TI Allowance and (n) any commission payable to Tenant’s Broker (as
defined below) in connection with this Sixteenth Amendment for the 767 Premises.
If Tenant timely exercises its option to terminate the Lease with respect to the
767 Premises and pays Landlord the applicable termination fee, then Tenant shall
surrender the 767 Premises to Landlord on the applicable surrender date in the
condition required by the Lease for surrendering Premises upon the expiration or
earlier termination thereof. From and after the date on which Tenant actually
surrenders the 767 Premises in the condition required by the Lease for
surrendering Premises, (x) the Lease (with respect to the 767 Premises only)
shall terminate and be of no further force or effect as of the termination date,
except for those provisions that expressly survive the expiration or earlier
termination thereof (including Landlord’s rights to any unpaid balance of
Tenant), (y) the term “Premises” as used in the Lease shall no longer include
the 767 Premises and (z) Tenant’s Pro Rata Share shall be adjusted accordingly.
8.Lease Extension Options.
8.1.    The first paragraph of Article 44 of the Lease is hereby deleted and
replaced with the following:
44.    Option to Extend Term. Option to Extend Term. Tenant shall have three (3)
options (each, an “Option”) to extend the Term of this Lease (and, in each case,
the Expiration Premises Term Expiration Date and/or the Extension Premises Term
Expiration Date, as applicable), with respect to the applicable portion of the
Premises extended by an Option, by five (5) years, in each case on the same
terms and conditions as this Lease, except as provided below. If Tenant desires
to exercise any Option, Tenant must do so by giving Landlord written notice of
such exercise at least one (1) year before the Term would otherwise expire.
Tenant may exercise its Option to extend the Term only as to any one or more of
the following: (a) the entire Retained Premises plus the Corridor Space and the
765 Expansion Premises III, (b) the entire New Whole Building Premises, (c) the
entire New Multiple Tenant Building Premises, (d) the Modified Additional
Premises, (e) the Swap Premises, 765 Elevator Lobby Premises, the 765 2nd Floor
Elevator Lobby Premises and the 765 2nd Floor Corridor Premises, (f) each full
floor of the 755 Premises, (g) the 765 Expansion Premises, (h) the 765 Expansion
Premises II, (i) C-Level Storage Spaces, (j) the 777 License Area Premises and
the 777 S-Level Corridor Premises, (k) the 01 Premises,

16



--------------------------------------------------------------------------------



the Additional 01 Premises, from and after the 777-01 North ROFO Commencement
Date, the 777-01 North ROFO Premises and, from and after the 777-01 Northeast
ROFO Commencement Date, the 777-01 Northeast ROFO Premises, (l) the 777-02
Premises and, from and after the 777-02 North ROFO Commencement Date, the 777-02
North ROFO Premises, (m) the 765 Mezz Premises, (n) from and after the High Bay
Premises Commencement Date, the High Bay Premises, (o) from and after the 777
North Spine Level Premises Commencement Date, the 777 North Spine Level
Premises, (p) from and after the 777 Northwest Lobby Level Premises Commencement
Date, the 777 Northwest Lobby Level Premises, (q) the 777 G-Level Expansion
Premises, (p) from and after the 777 C-Level 777C04 Commencement Date, the 777
C-Level 777C04 Premises and (q) the 767 Premises. If Tenant fails to exercise an
Option with respect to less than all of the Premises and the time to do so has
lapsed (or if a Retained Premises Early Termination, a termination pursuant to a
Swap Premises Termination Option, or any other termination of a portion of the
Premises pursuant to the Lease has occurred), then Tenant shall no longer have
an Option with respect to those portions of the Premises (y) for which it failed
to exercise an Option, although Tenant’s Options for the remaining Premises
shall remain in full force and effect or (z) that have terminated.
9.Tenant Improvements.
9.1.    767 Premises. Landlord shall make available to Tenant a tenant
improvement allowance of One Million One Hundred Seventy-Six Thousand Two
Hundred Ten Dollars ($1,176,210), based on Fifteen Dollars ($15) per square foot
of Rentable Area of the 767 Premises (the “767 TI Allowance”) for Tenant’s
performance of its improvements to the 767 Premises (the “767 Tenant Work”). The
767 TI Allowance shall be disbursed in the same manner as the Base TI Allowance
under the applicable provisions of Article 5 of the Lease, including the
Disbursement Conditions, in order to finance the 767 Tenant Work. Tenant shall
pay Landlord a construction oversight fee of two and one-half percent (2.5%) of
the total cost of the 767 Tenant Work or other improvements performed using the
767 TI Allowance, which construction oversight fee may be paid out of the 767 TI
Allowance. Tenant shall be responsible for (a) performing and completing the 767
Tenant Work and (b) any costs of the 767 Tenant Work in excess of the 767 TI
Allowance.
9.2.    777-01 North ROFO Premises. Landlord shall make available to Tenant a
tenant improvement allowance of One Hundred Eleven Thousand One Hundred
Thirty-Five Dollars ($111,135), based on Fifteen Dollars ($15) per square foot
of Rentable Area of the 777-01 North ROFO Premises (the “777-01 North ROFO TI
Allowance”) for Tenant’s performance of its improvements to the 777-01 North
ROFO Premises (the “777-01 North ROFO Tenant Work”). The 777-01 North ROFO TI
Allowance shall be disbursed in the same manner as the Base TI Allowance under
the applicable provisions of Article 5 of the Lease, including the Disbursement
Conditions, in order to finance the 777-01 North ROFO Tenant Work. Tenant shall
pay Landlord a construction

17



--------------------------------------------------------------------------------



oversight fee of two and one-half percent (2.5%) of the total cost of the 777-01
North ROFO Tenant Work or other improvements performed using the 777-01 North
ROFO TI Allowance, which construction oversight fee may be paid out of the
777-01 North ROFO TI Allowance. Tenant shall be responsible for (a) performing
and completing the 777-01 North ROFO Tenant Work and (b) any costs of the 777-01
North ROFO Tenant Work in excess of the 777-01 North ROFO TI Allowance.
9.3.    777-02 North ROFO Premises. Landlord shall make available to Tenant a
tenant improvement allowance of One Hundred Sixty Thousand Five Hundred Dollars
($160,500), based on Fifteen Dollars ($15) per square foot of Rentable Area of
the 777-02 North ROFO Premises (the “777-02 North ROFO TI Allowance”) for
Tenant’s performance of its improvements to the 777-02 North ROFO Premises (the
“777-02 North ROFO Tenant Work”). The 777-02 North ROFO TI Allowance shall be
disbursed in the same manner as the Base TI Allowance under the applicable
provisions of Article 5 of the Lease, including the Disbursement Conditions, in
order to finance the 777-02 North ROFO Tenant Work. Tenant shall pay Landlord a
construction oversight fee of two and one-half percent (2.5%) of the total cost
of the 777-02 North ROFO Tenant Work or other improvements performed using the
777-02 North ROFO TI Allowance, which construction oversight fee may be paid out
of the 777-02 North ROFO TI Allowance. Tenant shall be responsible for (a)
performing and completing the 777-02 North ROFO Tenant Work and (b) any costs of
the 777-02 North ROFO Tenant Work in excess of the 777-02 North ROFO TI
Allowance.
9.4.    777 C-Level 777C04 Premises. Landlord shall make available to Tenant a
tenant improvement allowance of Eighty-One Thousand Five Hundred Forty-Five
Dollars ($81,545), based on Five Dollars ($5) per square foot of Rentable Area
of the 777 C-Level 777C04 Premises (the “777 C-Level 777C04 TI Allowance”) for
Tenant’s performance of its improvements to the 777 C-Level 777C04 Premises (the
“777 C-Level 777C04 Tenant Work”). The 777 C-Level 777C04 TI Allowance shall be
disbursed in the same manner as the Base TI Allowance under the applicable
provisions of Article 5 of the Lease, including the Disbursement Conditions, in
order to finance the 777 C-Level 777C04 Tenant Work. Tenant shall pay Landlord a
construction oversight fee of two and one-half percent (2.5%) of the total cost
of the 777 C-Level 777C04 Tenant Work or other improvements performed using the
777 C-Level 777C04 TI Allowance, which construction oversight fee may be paid
out of the 777 C-Level 777C04 TI Allowance. Tenant shall be responsible for (a)
performing and completing the 777 C-Level 777C04 Tenant Work and (b) any costs
of the 777 C-Level 777C04 Tenant Work in excess of the 777 C-Level 777C04 TI
Allowance.
9.5.    777-01 Northeast ROFO Premises. Landlord shall make available to Tenant
a tenant improvement allowance of Forty-Five Thousand Four Hundred Ninety-Five
Dollars ($45,495), based on Fifteen Dollars ($15) per square foot of Rentable
Area of the 777-01 Northeast ROFO Premises (the “777-01 Northeast ROFO TI
Allowance”) for Tenant’s performance of its improvements to the 777-01 Northeast
ROFO Premises (the “777-01 Northeast ROFO Tenant Work”). The 777-01 Northeast
ROFO TI Allowance shall be disbursed in the same manner as the Base TI Allowance
under the applicable provisions of Article 5 of the Lease, including the
Disbursement Conditions, in order to finance the 777-01 Northeast ROFO Tenant
Work. Tenant shall pay Landlord a construction oversight fee of two and one-half
percent (2.5%) of the total cost of the 777-01 Northeast ROFO Tenant Work or
other improvements performed using the 777-01

18



--------------------------------------------------------------------------------



Northeast ROFO TI Allowance, which construction oversight fee may be paid out of
the 777-01 Northeast ROFO TI Allowance. Tenant shall be responsible for (a)
performing and completing the 777-01 Northeast ROFO Tenant Work and (b) any
costs of the 777-01 Northeast ROFO Tenant Work in excess of the 777-01 Northeast
ROFO TI Allowance.
9.6.    Landlord shall make available to Tenant a tenant improvement allowance
of One Hundred Thousand Dollars ($100,000) (the “VAV Allowance”), for Tenant’s
performance of its improvements to the 777-01 North ROFO Premises, 777-02 North
ROFO Premises and 777-01 Northeast ROFO Premises listed in Item 1 of Exhibit J
attached hereto (the “VAV Work”). The VAV Allowance shall be disbursed in the
same manner as the Base TI Allowance under the applicable provisions of Article
5 of the Lease, including the Disbursement Conditions, in order to finance the
VAV Work. In the event Tenant elects to perform the VAV Work, Tenant shall be
responsible for (a) performing and completing the VAV Work and (b) any costs of
the VAV Work in excess of the VAV Allowance.
9.7.    Landlord shall make available to Tenant a tenant improvement allowance
of Seventy-Five Thousand Dollars ($75,000) (the “Fintube Allowance”), for
Tenant’s performance of its improvements to the 777-01 North ROFO Premises,
777-02 North ROFO Premises and 777-01 Northeast ROFO Premises listed in Item 2
of Exhibit J attached hereto (the “Fintube Work”). The Fintube Allowance shall
be disbursed in the same manner as the Base TI Allowance under the applicable
provisions of Article 5 of the Lease, including the Disbursement Conditions, in
order to finance the Fintube Work. In the event Tenant elects to perform the
Fintube Work, Tenant shall be responsible for (a) performing and completing the
Fintube Work and (b) any costs of the Fintube Work in excess of the Fintube
Allowance.
9.8.    Landlord shall make available to Tenant an allowance of Twenty-Five
Thousand Dollars ($25,000) (the “Abatement Allowance”), for Tenant’s performance
of the work to the 777-01 North ROFO Premises, 777-02 North ROFO Premises and
777-01 Northeast ROFO Premises listed as Item 3 of Exhibit J attached hereto
(the “Abatement Work”). The Abatement Allowance shall be disbursed in the same
manner as the Base TI Allowance under the applicable provisions of Article 5 of
the Lease, including the Disbursement Conditions, in order to finance the
Abatement Work. In the event Tenant elects to perform the Abatement Work, Tenant
shall be responsible for (a) performing and completing such elected portion of
the Abatement Work and (b) any costs of the Abatement Work in excess of the
Abatement Allowance.
9.9.    Collectively, the 767 Tenant Work, 777-01 North ROFO Tenant Work, 777-02
North ROFO Tenant Work, 777 C-Level 777C04 Tenant Work, 777-01 Northeast ROFO
Tenant Work, VAV Work, Fintube Work and Abatement Work may be referred to herein
as the “Tenant Work.” Each of the 767 TI Allowance, 777-01 North ROFO TI
Allowance, 777-02 North ROFO TI Allowance, 777 C-Level 777C04 TI Allowance,
777-01 Northeast ROFO TI Allowance, VAV Allowance, Fintube Allowance and
Abatement Allowance may be referred to herein as an “Allowance” and
collectively, the “Allowance.”
9.10.    To the extent a certificate of occupancy is required by Applicable
Laws, Tenant shall deliver (or cause to be delivered) to Landlord a certificate
of occupancy for any and all portions of the 767 Premises, 777-01 North ROFO
Premises, 777-02 North ROFO Premises, 777 C-Level

19



--------------------------------------------------------------------------------



777C04 Premises and 777-01 Northeast ROFO Premises suitable for the Permitted
Use; provided, however, that, prior to Landlord’s delivery of (a) the 777
C-Level 777C04 Premises to Tenant, Landlord shall obtain a certificate of
occupancy (or temporary certificate of occupancy) for the 777 C-Level 777C04
Premises suitable for general office storage use and (b) the 777-02 North ROFO
Premises, to the extent a certificate of occupancy is required by Applicable
Laws, Landlord shall obtain a certificate of occupancy (or temporary certificate
of occupancy) for the 777-02 North ROFO Premises suitable for general office
use. For purposes of clarity, Landlord’s obligations in (a) and (b) above shall
not diminish Tenant’s obligations set forth in the immediately preceding
sentence.
9.11.    All Tenant Work shall be performed in accordance with the applicable
provisions of the Lease, including the applicable provisions of Articles 5 and
18; provided, however, if there is a conflict between the terms of the Lease and
the terms of this Sixteenth Amendment, then the terms of this Sixteenth
Amendment shall control. Landlord and Tenant acknowledge that the Work Letter is
not applicable to the Tenant Work; provided, however, that (a) prior to
commencing performance of any of the Tenant Work, Tenant shall furnish to
Landlord evidence satisfactory to Landlord that insurance coverages required of
Tenant under the Work Letter are in effect with respect to the Tenant Work and
(b) Tenant assumes the responsibility and liability in connection with the
Tenant Work in the same manner as set forth under Section 6 of the Work Letter.
9.12.    With respect to the 767 TI Allowance, Tenant shall have until the day
that is three (3) years after the 767 Commencement Date to submit a disbursement
request with all applicable documentation (in the same manner as the Base TI
Allowance under the applicable provisions of Article 5 of the Lease, including
the Disbursement Conditions) for the unused portion of the 767 TI Allowance,
after which date Landlord’s obligation to fund such costs shall expire.  In no
event shall any unused 767 TI Allowance entitle Tenant to a credit against Rent
payable under the Lease. Notwithstanding anything in the Lease to the contrary,
the 767 TI Allowance may only be applied toward the 767 Tenant Work.
9.13.    With respect to any Allowance (other than the 767 TI Allowance)
provided in this Sixteenth Amendment, Tenant shall have until the Expiration
Premises Term Expiration Date (subject to extension or earlier termination of
the Lease as provided therein) to submit a disbursement request with all
applicable documentation (in the same manner as the Base TI Allowance under the
applicable provisions of Article 5 of the Lease, including the Disbursement
Conditions) for the unused portion of any such Allowance, after which date
Landlord’s obligation to fund such costs shall expire. In no event shall any
unused Allowance entitle Tenant to a credit against Rent payable under the
Lease. Notwithstanding anything to the contrary in the Lease, any Allowance
(other than the 767 TI Allowance, VAV Allowance, Fintube Allowance and Abatement
Allowance, which Allowances shall only be used for the specific purposes for
which they were granted) provided in this Sixteenth Amendment may be used by
Tenant for Tenant improvements in any portion of the 16th Amendment 777
Expansion Premises, regardless of whether such Allowance was made available to
Tenant with respect to a specific portion of the 16th Amendment 777 Expansion
Premises.
10.Landlord Work.
10.1.    777 Landlord Work.

20



--------------------------------------------------------------------------------



(a)    777-01 North ROFO Premises.
(i)    Landlord shall perform the improvements set forth under “Initial Landlord
Work” on Exhibit K-1 attached hereto (the “777-01 North ROFO Initial Landlord
Work”) at Landlord’s sole cost and expense and in accordance with Applicable
Laws.
(ii)    After the 777-01 North ROFO Commencement Date, but no later than the day
that is three (3) years prior to the Expiration Premises Expiration Date, as may
be extended in accordance with the Lease (the “Subsequent Landlord Work Notice
Deadline”), Tenant may deliver written notice to Landlord indicating that
Landlord perform the improvements set forth under “Subsequent Landlord Work” on
Exhibit K-1 attached hereto (the “777-01 North ROFO Subsequent Landlord Work”
and together with the 777-01 North ROFO Initial Landlord Work, the “777-01 North
ROFO Landlord Work”). In the event Landlord receives such notice, Landlord shall
perform the 777-01 North ROFO Subsequent Landlord Work at Landlord’s sole cost
and expense and in accordance with Applicable Laws and shall endeavor to
substantially complete the 777-01 North ROFO Subsequent Landlord Work within one
(1) year after Landlord’s receipt of such notice. Tenant acknowledges that
Landlord may require access to the 777-01 North ROFO Premises during the Term in
order to perform the 777-01 North ROFO Subsequent Landlord Work, therefore,
Tenant shall, upon one (1) business day prior notice from Landlord, permit
Landlord to enter the 777-01 North ROFO Premises at any and all reasonable times
during business hours (or during non-business hours if Tenant reasonably
requests) for the purposes of performing such work upon prior notification by
Landlord and Landlord shall reasonably cooperate with Tenant so as to cause as
little interference to Tenant as is reasonably possible; provided, however, that
in no event shall Landlord’s performance of such work (i) cause Tenant’s rent to
abate under the Lease or (ii) constitute a forcible or unlawful entry, a
detainer or an eviction of Tenant. In the event Tenant does not provide Landlord
proper notice to perform the 777-01 North ROFO Subsequent Landlord Work on or
before the Subsequent Landlord Work Notice Deadline, then Landlord’s obligation
to perform the 777-01 North ROFO Subsequent Landlord Work shall automatically
become null and void and of no further force or effect; provided, however, if
the Expiration Premises Expiration Date is extended in accordance with the terms
of the Lease, then Tenant’s right to require such work shall be automatically
reinstated (subject to the above terms and conditions) with a corresponding
adjustment to the Subsequent Landlord Work Notice Deadline. Time is of the
essence with respect to the Subsequent Landlord Work Notice Deadline.
(b)    777-02 North ROFO Premises.
(i)    Landlord shall perform the improvements set forth under “Initial Landlord
Work” on Exhibit K-2 attached hereto (the “777-02 North ROFO Initial Landlord
Work”) at Landlord’s sole cost and expense and in accordance with Applicable
Laws.
(ii)    After the 777-02 North ROFO Commencement Date, but no later than the
Subsequent Landlord Work Notice Deadline, Tenant may deliver written notice to
Landlord indicating that Landlord perform the improvements set forth under
“Subsequent Landlord Work” on Exhibit K-2 attached hereto (the “777-02 North
ROFO Subsequent Landlord Work” and together with the 777-02 North ROFO Initial
Landlord Work, the “777-02 North ROFO Landlord Work”). In the event Landlord
receives such notice, Landlord shall perform the 777-02 North ROFO

21



--------------------------------------------------------------------------------



Subsequent Landlord Work at Landlord’s sole cost and expense and in accordance
with Applicable Laws and shall endeavor to substantially complete the 777-02
North ROFO Subsequent Landlord Work within one (1) year after Landlord’s receipt
of such notice. Tenant acknowledges that Landlord may require access to the
777-02 North ROFO Premises during the Term in order to perform the 777-02 North
ROFO Subsequent Landlord Work, therefore, Tenant shall, upon one (1) business
day prior notice from Landlord, permit Landlord to enter the 777-02 North ROFO
Premises at any and all reasonable times during business hours (or during
non-business hours if Tenant reasonably requests) for the purposes of performing
such work upon prior notification by Landlord and Landlord shall reasonably
cooperate with Tenant so as to cause as little interference to Tenant as is
reasonably possible; provided, however, that in no event shall Landlord’s
performance of such work (i) cause Tenant’s rent to abate under the Lease or
(ii) constitute a forcible or unlawful entry, a detainer or an eviction of
Tenant. In the event Tenant does not provide Landlord proper notice to perform
the 777-02 North ROFO Subsequent Landlord Work on or before the Subsequent
Landlord Work Notice Deadline, then Landlord’s obligation to perform the 777-02
North ROFO Subsequent Landlord Work shall automatically become null and void and
of no further force or effect; provided, however, if the Expiration Premises
Expiration Date is extended in accordance with the terms of the Lease, then
Tenant’s right to require such work shall be automatically reinstated (subject
to the above terms and conditions) with a corresponding adjustment to the
Subsequent Landlord Work Notice Deadline. Time is of the essence with respect to
the Subsequent Landlord Work Notice Deadline.
(c)    777-01 Northeast ROFO Premises.
(i)    Landlord shall perform the improvements set forth under “Initial Landlord
Work” on Exhibit K-3 attached hereto (the “777-01 Northeast ROFO Initial
Landlord Work”) at Landlord’s sole cost and expense and in accordance with
Applicable Laws.
(ii)    After the 777-01 Northeast ROFO Commencement Date, but no later than the
Subsequent Landlord Work Notice Deadline, Tenant may deliver written notice to
Landlord indicating that Landlord perform the improvements set forth under
“Subsequent Landlord Work” on Exhibit K-3 attached hereto (the “777-01 Northeast
ROFO Subsequent Landlord Work” and together with the 777-01 Northeast ROFO
Initial Landlord Work, the “777-01 Northeast ROFO Landlord Work”). In the event
Landlord receives such notice, and subject to Section 10.1(c)(iii), Landlord
shall perform the 777-01 Northeast ROFO Subsequent Landlord Work at Landlord’s
sole cost and expense and in accordance with Applicable Laws and shall endeavor
to substantially complete the 777-01 Northeast ROFO Subsequent Landlord Work
within one (1) year after Landlord’s receipt of such notice. Tenant acknowledges
that Landlord may require access to the 777-01 Northeast ROFO Premises during
the Term in order to perform the 777-01 Northeast ROFO Subsequent Landlord Work,
therefore, Tenant shall, upon one (1) business day prior notice from Landlord,
permit Landlord to enter the 777-01 Northeast ROFO Premises at any and all
reasonable times during business hours (or during non-business hours if Tenant
reasonably requests) for the purposes of performing such work upon prior
notification by Landlord and Landlord shall reasonably cooperate with Tenant so
as to cause as little interference to Tenant as is reasonably possible;
provided, however, that in no event shall Landlord’s performance of such work
(i) cause Tenant’s rent to abate under the Lease or (ii) constitute a forcible
or unlawful entry, a detainer or an eviction of Tenant. In the event Tenant does
not provide Landlord proper notice to perform the 777-01

22



--------------------------------------------------------------------------------



Northeast ROFO Subsequent Landlord Work on or before the Subsequent Landlord
Work Notice Deadline, then Landlord’s obligation to perform the 777-01 Northeast
ROFO Subsequent Landlord Work shall automatically become null and void and of no
further force or effect; provided, however, if the Expiration Premises
Expiration Date is extended in accordance with the terms of the Lease, then
Tenant’s right to require such work shall be automatically reinstated (subject
to the above terms and conditions) with a corresponding adjustment to the
Subsequent Landlord Work Notice Deadline. Time is of the essence with respect to
the Subsequent Landlord Work Notice Deadline.
(iii)    Notwithstanding anything to the contrary in this Sixteenth Amendment,
to the extent that the 777-01 North ROFO Landlord Work (or any portion thereof)
has been substantially completed and benefits the 777-01 Northeast ROFO
Premises, the 777-01 Northeast ROFO Landlord Work (or such portion thereof that
corresponds to the substantially completed portion of the 777-01 North ROFO
Landlord Work) shall be deemed complete.
10.2.    777 C-Level 777C04 Landlord Work. Landlord shall construct an egress
corridor for the 777 C-Level 777C04 Premises in the area labeled “777 C-Level
777C04 Premises Egress Corridor” on Exhibit L attached hereto (the “777 C-Level
777C04 Landlord Work”) at Landlord’s sole cost and expense and in accordance
with Applicable Laws.
10.3.    Landlord Work. Collectively and individually, the 777-01 North ROFO
Landlord Work, 777-02 North ROFO Landlord Work, 777-01 Northeast ROFO Landlord
Work and the 777 C-Level 777C04 Landlord Work may be referred to in this
Sixteenth Amendment as the “Landlord Work.”
10.4.    Substantial Completion and Tenant Delay. For purposes of this Sixteenth
Amendment, with respect to any Landlord Work, “substantial completion” or
“substantially complete” means that Landlord has completed all of the applicable
Landlord Work, except for minor and insubstantial details of construction that
do not, except in a de minimis manner, interfere with Tenant’s performance of
improvements to the applicable portion of the 16th Amendment 777 Expansion
Premises. Notwithstanding anything in this Lease to the contrary, Landlord’s
obligation to timely achieve substantial completion of any portion of the
Landlord Work relating to the 16th Amendment 777 Expansion Premises shall be
subject to extension on a day-for-day basis as a result of Force Majeure and
Tenant Delay that, in either case, actually delays (but only to the extent of
such delay) Landlord’s performance of such Landlord Work. For purposes of this
Sixteenth Amendment, “Tenant Delay” means any delays due to (a) any changes to
Landlord Work requested by Tenant (other than changes requested because such
work does not comply with the terms of the Lease, as such terms or scope may
have been modified and approved in writing by both parties), (b) any default by
Tenant under the Lease and (c) any other act or failure to act by Tenant,
Tenant’s employees, agents, architects, independent contractors, consultants
and/or any other person performing or required to perform services on behalf of
Tenant which, in either case, delays (but only to the extent (a), (b) or (c)
actually delays) Landlord’s performance of the applicable Landlord Work or
Landlord’s delivery of possession of the applicable 16th Amendment 777 Expansion
Premises. No such Tenant Delay shall be deemed to have commenced unless Tenant
shall have failed to cure the same within two (2) business days after Tenant’s
receipt of written notice thereof from Landlord. If Landlord desires that Tenant
take any action in connection with the Landlord

23



--------------------------------------------------------------------------------



Work, then Landlord shall use reasonable efforts to provide written notice of
such action as far in advance as is reasonably possible. Notwithstanding any
Tenant Delay, Landlord shall exercise diligent and commercially reasonable
efforts to mitigate Tenant Delay to the extent reasonably practicable. If
Landlord and Tenant disagree as to whether a Tenant Delay has occurred (or
whether the requirements with respect thereto have been complied with), such
dispute shall be resolved by the Neutral Architect whose determination shall be
final and binding upon the parties.
11.Learning Lab. Tenant intends to use a portion of the 767 Premises (not to
exceed five thousand (5,000) square feet of Rentable Area) as an educational
area for students (such area of the 767 Premises, the “Learning Lab”). The
Learning Lab shall be used exclusively for the education of students (including
for laboratory experiments, computer explorations and interactive exhibitions)
in accordance with all Applicable Laws and any other lawful uses incidental
thereto (the “Learning Lab Use”). Tenant shall be fully responsible for the
operation of the Learning Lab and any and all operation costs of the Learning
Lab (including the cost to hire a third party operator for the Learning Lab)
shall be at Tenant’s sole cost and expense. Notwithstanding anything to the
contrary contained in the Lease, to the extent the Learning Lab is used for the
Learning Lab Use, Basic Annual Rent and Tenant’s Pro Rata Share of Operating
Expenses, in each case with respect to the Learning Lab only shall be abated;
provided, however, that, notwithstanding the foregoing, Tenant shall at all
times remain responsible for all charges, together with any fees, surcharges and
taxes thereon in connection with any and all Utilities supplied to the Learning
Lab, subject to any exclusions set forth in the second (2nd) paragraph of
Section 8.1(b) of the Lease. In the event the Learning Lab is not used for the
Learning Lab Use for a period of five (5) consecutive months (at any time after
September 1, 2017), such abatement right shall automatically terminate and Basic
Annual Rent (at the then-current Basic Annual Rent rate in accordance with
Section 4.1 of this Sixteenth Amendment) and Tenant’s Pro Rata Share of
Operating Expenses, in each case for the Learning Lab shall begin to accrue and
shall be payable in accordance with the terms of the Lease for the remainder of
the Term with respect to the Learning Lab.
12.Power. So long as Tenant leases all of the 767 Premises (i.e., the entire 767
Building) and all of Building 8 and Building 9 (pursuant to the Mt. Pleasant
Lease), then for the period of time between the 767 Commencement Date and the
date that the Mt. Pleasant Infrastructure (as defined in Section 5 of the Mt.
Pleasant First Amendment) portion of the Powerhouse Upgrade (as defined in
Section 13) is placed in-service, Tenant may allocate Tenant’s Pro Rata Share
(or any portion thereof) of electric capacity that Landlord designates to the
767 Building (with such designation to be in accordance with the kVA capacity of
the 767 Building) to Tenant’s premises in Building 8 and Building 9. Upon the
earlier of the day that (a) the Mt. Pleasant Infrastructure portion of the
Powerhouse Upgrade is placed in-service and (b) Tenant ceases to lease all of
the 767 Premises, Building 8 and Building 9, Landlord’s consent to the foregoing
re-allocation shall be automatically withdrawn and all electric capacity that
Landlord designates to the 767 Building (with such designation to be in
accordance with the kVA capacity of the 767 Building) may only be used for the
767 Building (and Tenant shall only be entitled to Tenant’s Pro Rata Share of
such capacity).
13.Powerhouse. Landlord is currently in the process of upgrading the electric
infrastructure of the Entire Project (the “Powerhouse Upgrade”). When the
Powerhouse Upgrade (or any portion thereof) is placed in-service, Tenant shall
be responsible for Tenant’s proportionate share (allocated

24



--------------------------------------------------------------------------------



in accordance with the final sentence of this Section) of the costs of the
Powerhouse Upgrade (or such portion placed in-service) (in accordance with, and
subject to, the Operating Expense provisions of the Lease) allocated (as
reasonably determined by Landlord) to the Entire Project, the Existing Project
and the New Greenburgh Project. Tenant acknowledges that for purposes of
determining the costs described above, the Powerhouse Upgrade will benefit the
Buildings and is not subject to any of the Operating Expense carve outs set
forth in clause (a) of the penultimate paragraph of Section 8.1 of the Existing
Lease. Further, Tenant acknowledges that the costs of the Powerhouse Upgrade
will be allocated across the Entire Project in accordance with each building’s
kVA capacity.
14.Wholly Occupied Building Rights.
14.1.    So long as Tenant leases and occupies all of the 767 Building, Tenant
shall have the same Signage rights for the 767 Building that it has with respect
to the New Whole Building as described in Section 11.7 of the Lease.
14.2.    So long as Tenant leases and occupies all of the 767 Building, the
fourth (4th) sentence of Section 11.12 of the Lease shall not apply to the 767
Building. So long as Tenant leases and occupies all of the 767 Building, Tenant
shall have the exclusive right to use the elevators and stairways within the 767
Building; provided, however, Landlord, its agents and any emergency personnel
may use and access them in Landlord’s sole discretion.
14.3.    So long as Tenant leases and occupies all of the 767 Building, Tenant
may use the roof of the 767 Building to install Tenant’s Rooftop Equipment,
subject to and in accordance with Section 11.13 of the Lease.
14.4.    Notwithstanding anything in the first (1st) sentence of Section 18.4 of
the Lease to contrary, so long as Tenant leases and occupies all of the 767
Building, Tenant may perform work in the 767 Building at such time as Tenant
elects from time to time in its sole discretion (but subject to the terms of the
Lease).
14.5.    So long as Tenant leases and occupies all of the 767 Building, in the
event of a casualty, Section 23.1(ii) and the penultimate sentence of Section
23.2 of the Lease shall apply to the 767 Building.
14.6.    Section 19.1 of the Lease is hereby deleted in its entirety and
replaced with the following:
“Landlord shall repair and maintain in good condition the Common Areas and the
structural, exterior and base building portions (interior and exterior) of the
Buildings, including grounds, roofing and covering materials, foundations,
exterior walls, plumbing (excluding eye wash, safety showers, specialty gas, and
laboratory services, including RODI), fire sprinkler systems (if any), heating,
ventilating, air conditioning, base building management systems, elevators, and
electrical systems. Provided (a) (i) with respect to work within the 735
Building, the 745 Building or the 755 Building, Tenant then leases

25



--------------------------------------------------------------------------------



and occupies all of the 735 Building, the 745 Building and the 755 Building and
(ii) with respect to work within the 767 Building, Tenant then leases and
occupies all of the 767 Building, (b) the applicable recurring maintenance work
is completely within the 735 Building, the 745 Building, the 755 Building and/or
the 767 Building and (c) the applicable recurring maintenance work does not
affect any other tenant of the Entire Project (even in a de minimis amount),
then Tenant shall have the right to review and modify the scope of such
contracted recurring maintenance work (whether such contract was entered into
prior to, on or after the Execution Date of the Sixteenth Amendment), including
to add additional scope (the “Tenant Reviewed Recurring Maintenance”). The
review right (but not the modification right) in the immediately preceding
sentence includes the right to review provisions of the applicable contract that
are reasonably necessary to analyze the applicable scope of work set forth
therein. If Tenant requests any modifications to the scope of the Tenant
Reviewed Recurring Maintenance, Landlord shall use reasonable efforts to
accommodate the same; provided, however, that any and all additional costs
incurred by Landlord as a result of such modifications shall be included as part
of Operating Expenses, subject to the CAM Pools. Notwithstanding anything to the
contrary in this Lease, Landlord shall have no responsibility to maintain or
repair any vivarium(s) or data center(s) (or any equipment or systems that
solely service such areas). Tenant shall have sole responsibility to maintain
and repair the vivarium(s) and data center(s) (and any equipment and systems
that solely service such areas). Landlord shall maintain the Common Areas in
accordance with its property maintenance protocols as established from time to
time in accordance with Landlord’s reasonable determinations of appropriate
property maintenance protocols. Upon Tenant’s request, Landlord shall explain
such protocols and consider Tenant’s comments. Any actual out-of-pocket costs
related to the repair or maintenance activities specified in this Section 19.1
shall be included as a part of Operating Expenses subject to the CAM Pools,
except Tenant shall pay for such repairs and maintenance to the extent that such
repairs and maintenance are: (i) required in whole or in part because of any
act, neglect, fault or omissions of Tenant (where there is a duty to act), its
agents, servants, employees or invitees, in which case Tenant shall pay to
Landlord the cost of such repairs and maintenance; and (ii) not paid out of
insurance proceeds. Landlord shall perform all work and have its contractors
perform all work in accordance with Applicable Laws.”
14.7.    Article 49 of the Lease is hereby deleted in its entirety and replaced
with the following:

26



--------------------------------------------------------------------------------



“HVAC. For the entire Premises (subject to the last sentence of Section 8.1),
excluding any vivarium or data centers (the “Landlord’s HVAC Premises”),
Landlord shall: (a) maintain and operate (except that, to the extent Tenant
leases the entirety of the 735 Building, the 745 Building, the 755 Building
and/or the 767 Building, Tenant shall operate and control (with respect to such
Building(s)), including managing set points and sequence of operations) the
heating, ventilating and air conditioning systems (“HVAC”) in good working
order; and (b) furnish HVAC as reasonably required (except as this Lease
otherwise provides or as to any special requirements that arise from Tenant’s
particular use of the Premises) for reasonably comfortable occupancy of the
Premises twenty-four (24) hours a day, 365 or 366 days a year, provided Tenant
complies with the next sentence, if applicable. To the extent Landlord operates
and controls any HVAC systems serving the Premises, and if Tenant will require
HVAC outside normal business hours of business days (as reasonably designated by
Landlord) in Landlord’s HVAC Premises (“Overtime HVAC”), Landlord shall be
obligated to provide Overtime HVAC only if Tenant requests it by 4 p.m. on the
immediately preceding business day. To the extent that Tenant occupies the
Premises for laboratory purposes, Tenant directs Landlord to provide Overtime
HVAC at all times outside normal business hours of business days (as reasonably
designated by Landlord), pending further written notice from Tenant. For the
avoidance of doubt, the immediately preceding sentence does not apply to any
portion of the Premises in which Tenant operates and controls the HVAC systems.
Tenant shall pay, as part of Tenant’s contribution to Operating Expenses in
accordance with the CAM Pools, all of Landlord’s actual total cost of providing
HVAC and Overtime HVAC, as Landlord reasonably calculates such actual total
cost. Notwithstanding anything to the contrary in this Section, Landlord shall
have no liability, and Tenant shall have no right or remedy, on account of any
interruption or impairment in HVAC services, provided that Landlord diligently
uses commercially reasonable efforts to cure any such interruption or impairment
as quickly as reasonably possible. Any right to operate and control HVAC is
personal to the initial Tenant under this Lease and shall not be assigned or
otherwise transferred to any other tenant, subtenant or other transferee.”


14.8.    Excluded Services. Exhibit P of the Lease is hereby deleted in its
entirety and replaced with Exhibit P attached hereto as Schedule I.
15.Cafeteria. Notwithstanding anything in the Lease to the contrary, to the
extent Landlord makes any capital outlays in connection with the additional food
services described in Article 61 of the Mt. Pleasant Lease, such capital outlays
reasonably allocated to the Entire Project, the Existing

27



--------------------------------------------------------------------------------



Project and the New Greenburgh Project shall constitute Operating Expenses (in
accordance with, and subject to, the Operating Expense provisions of the Lease,
except that Tenant acknowledges that such capital outlays will benefit the
Buildings and is not subject to the Operating Expense carve outs set forth in
clause (a) of the penultimate paragraph of Section 8.1 of the Lease).
16.Parking. The parties acknowledge that, in accordance with the Lease, Tenant
shall be entitled to its pro rata share of unreserved parking spaces with
respect to each portion of the Premises leased to Tenant.
17.Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Sixteenth Amendment,
other than Savills Studley, Inc. (“Tenant’s Broker”), and agrees to reimburse,
indemnify, save, defend and hold harmless Landlord for, from and against any and
all cost or liability for compensation claimed by any such broker or agent,
other than Tenant’s Broker, employed or engaged by it or claiming to have been
employed or engaged by it. Tenant’s Broker is entitled to a leasing commission
in connection with the making of this Sixteenth Amendment, and Landlord shall
pay such commission to Tenant’s Broker pursuant to a separate agreement between
Landlord and Tenant’s Broker. Landlord represents and warrants that it has not
dealt with any broker or agent in the negotiation for or the obtaining of this
Sixteenth Amendment, other than Matthew McDevitt and Transwestern (collectively,
“Landlord’s Broker” and together with Tenant’s Broker, the “Brokers”), and
agrees to reimburse, indemnify, save, defend and hold harmless Tenant for, from
and against any and all cost or liability for compensation claimed by any such
broker or agent employed or engaged by it or claiming to have been employed or
engaged by it. Landlord’s Broker is entitled to a leasing commission in
connection with the making of this Sixteenth Amendment, and Landlord shall pay
such commission to Landlord’s Broker pursuant to a separate agreement between
Landlord and Landlord’s Broker.
18.No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Existing Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant under the Existing Lease.
19.Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attn: General Counsel;


with a copy to:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
Attn: Vice President of Facilities.



28



--------------------------------------------------------------------------------



20.Effect of Amendment. Except as modified by this Sixteenth Amendment, the
Existing Lease and all the covenants, agreements, terms, provisions and
conditions thereof shall remain in full force and effect and are hereby ratified
and affirmed. In the event of any conflict between the terms contained in this
Sixteenth Amendment and the Existing Lease, the terms herein contained shall
supersede and control the obligations and liabilities of the parties. From and
after the date hereof, the term “Lease,” as used in the Existing Lease, shall
mean the Existing Lease, as amended by this Sixteenth Amendment.
21.Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Sixteenth Amendment shall inure to the benefit of and shall
apply to and be binding upon the parties hereto and their respective permitted
successors and assigns. Nothing in this section shall in any way alter the
provisions of the Lease restricting assignment or subletting.
22.Miscellaneous. This Sixteenth Amendment becomes effective only upon execution
and delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Sixteenth Amendment are inserted and included solely for
convenience and shall not be considered or given any effect in construing the
provisions hereof. All exhibits hereto are incorporated herein by reference.
Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for a lease, and shall not be effective as
a lease, lease amendment or otherwise until execution by and delivery to both
Landlord and Tenant.
23.Authority. Tenant represents, warrants and covenants to Landlord that the
individual signing this Sixteenth Amendment on behalf of Tenant has the power,
authority and legal capacity to sign this Sixteenth Amendment on behalf of and
to bind Tenant. Landlord represents, warrants and covenants to Tenant that the
individual signing this Sixteenth Amendment on behalf of Landlord has the power,
authority and legal capacity to sign this Sixteenth Amendment on behalf of and
to bind Landlord.
24.Counterparts; Facsimile and PDF Signatures. This Sixteenth Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Sixteenth Amendment shall be equivalent to, and have the
same force and effect as, an original signature.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

29



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have executed this Sixteenth Amendment
as of the date and year first above written.
LANDLORD:
BMR-LANDMARK AT EASTVIEW LLC,
a Delaware limited liability company


By:
/s/ Kevin M. Simonsen
 
 
 
Name:
Kevin M. Simonsen
 
 
 
Title:
Sr. VP, Real Estate Legal
 
 
 





TENANT:
REGENERON PHARMACEUTICALS, INC.,
a New York corporation


By:
/s/ Robert E. Landry
 
 
 
Name:
Robert E. Landry
 
 
 
Title:
SVP - CFO & Finance
 
 
 











--------------------------------------------------------------------------------



EXHIBIT A
767 PREMISES




[IMAGE]












--------------------------------------------------------------------------------



EXHIBIT B
777-01 NORTH ROFO PREMISES




[IMAGE]








--------------------------------------------------------------------------------



EXHIBIT C
777-02 NORTH ROFO PREMISES




[IMAGE]






--------------------------------------------------------------------------------



EXHIBIT D
777 C-LEVEL 777C04 PREMISES




[IMAGE]






--------------------------------------------------------------------------------



EXHIBIT E
777-01 NORTHEAST ROFO PREMISES




[IMAGE]






--------------------------------------------------------------------------------



EXHIBIT F
777-G03 SURRENDER PREMISES




[IMAGE]






--------------------------------------------------------------------------------





EXHIBIT G
777-SL1 SURRENDER PREMISES




[IMAGE]








--------------------------------------------------------------------------------



EXHIBIT H
ACKNOWLEDGEMENT OF [INSERT APPLICABLE PREMISES] COMMENCEMENT DATE
THIS ACKNOWLEDGEMENT OF [INSERT APPLICABLE PREMISES] COMMENCEMENT DATE is
entered into as of ______________, 2015, with reference to that certain Lease
dated as of December 21, 2006 (the “Original Lease”), as amended by that certain
First Amendment to Lease dated as of October 24, 2007 (the “First Amendment”),
that certain Second Amendment to Lease dated as of September 30, 2008 (the
“Second Amendment”), that certain Third Amendment to Lease dated as of April 29,
2009 (the “Third Amendment”), that certain Fourth Amendment to Lease dated as of
December 3, 2009 (the “Fourth Amendment”), that certain Fifth Amendment to Lease
dated as of February 11, 2010 (the “Fifth Amendment”), that certain Sixth
Amendment to Lease dated as of June 4, 2010 (the “Sixth Amendment”), that
certain Seventh Amendment to Lease dated as of December 22, 2010 (the “Seventh
Amendment”), that certain Eighth Amendment to Lease dated as of August 1, 2011
(the “Eighth Amendment”), that certain Ninth Amendment to Lease dated as of
September 30, 2011 (the “Ninth Amendment”), that certain Tenth Amendment to
Lease dated as of October 25, 2012 (the “Tenth Amendment”), that certain
Eleventh Amendment to Lease dated as of April 3, 2013 (the “Eleventh
Amendment”), that certain Twelfth Amendment to Lease dated as of May 31, 2013
(the “Twelfth Amendment”), that certain Thirteenth Amendment to Lease dated as
of May 31, 2013 (the “Thirteenth Amendment”), that certain Fourteenth Amendment
to Lease dated as of October 25, 2013 (the “Fourteenth Amendment”), that certain
Fifteenth Amendment to Lease dated as of June 12, 2014 (the “Fifteenth
Amendment”) and that certain Sixteenth Amendment to Lease dated as of June 30,
2015 (the “Sixteenth Amendment”) and, collectively with the Original Lease and
the First Amendment, Second Amendment, Third Amendment, Fourth Amendment, Fifth
Amendment, Sixth Amendment, Seventh Amendment, Eighth Amendment, Ninth
Amendment, Tenth Amendment, Eleventh Amendment, Twelfth Amendment, Thirteenth
Amendment, Fourteenth Amendment and Fifteenth Amendment and as the same may have
been heretofore further amended, amended and restated, supplemented or modified
from time to time, the “Lease”), by REGENERON PHARMACEUTICALS, INC., a New York
corporation (“Tenant”), in favor of BMR-LANDMARK AT EASTVIEW LLC, a Delaware
limited liability company (“Landlord”). All capitalized terms used herein
without definition shall have the meanings ascribed to them in the Sixteenth
Amendment.
Tenant hereby confirms the following:
1.Tenant accepted possession of the [INSERT APPLICABLE PREMISES] on [_______].
2.The [INSERT APPLICABLE PREMISES] are in good order, condition and repair.
3.[FOR PREMISES WITH LANDLORD WORK:] The [INSERT APPLICABLE LANDLORD WORK] is
substantially complete (as defined in the Sixteenth Amendment).
4.All conditions of the Lease with respect to the [INSERT APPLICABLE PREMISES]
to be performed by Landlord as a condition to the full effectiveness of the
Lease have been satisfied.




--------------------------------------------------------------------------------



5.In accordance with the provisions of Section 3 of the Sixteenth Amendment, the
[INSERT APPLICABLE COMMENCEMENT DATE] is [_______], 20[__].
6.The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Premises[, except
[_______]].
7.The obligation to pay Rent is presently in effect and all Rent obligations on
the part of Tenant under the Lease with respect to the [INSERT APPLICABLE
PREMISES] commenced to accrue on [_______], 20[__], with Basic Annual Rent for
the [INSERT APPLICABLE PREMISES] payable on the dates and in amounts set forth
in the Sixteenth Amendment.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------



EXHIBIT I
TENANT’S PRO RATA SHARES
Portion of added “Premises” Means the Following:
Square Feet of Rentable Area
Tenant’s Pro Rata Share of the applicable Building
Tenant’s Pro Rata Share of Existing Project (833,204)
Tenant’s Pro Rata Share of the Entire Project (1,490,724)
767 Premises
78,414
100%
9.411%
5.260%
777-01 North ROFO Premises
7,409
2.025%
0.889%
0.497%
777-02 North ROFO Premises
10,486
2.867%
1.259%
.703%
777 C-Level 777C04 Premises
16,863
4.610%
2.024%
1.131%
777-01 Northeast ROFO Premises
3,033
0.829%
0.364%
0.203%







--------------------------------------------------------------------------------



EXHIBIT J
VAV WORK, FINTUBE WORK, ABATEMENT WORK
1.
VAV Work:

•
Incorporation of a VAV HVAC system into the 777-01 North ROFO Premises, the
777-02 North ROFO Premises and the 777-01 Northeast ROFO Premises.

•
Purchase and installation of new ductwork from the existing main duct to any new
VAV box and from any such VAV box to the applicable diffusers.

•
Purchase and installation of VAV boxes at a quantity of one (1) for every one
thousand two hundred (1,200) usable square feet of the 777-01 North ROFO
Premises, the 777-02 North ROFO Premises and the 777-01 Northeast ROFO Premises,
as applicable.

•
Purchase and installation of two (2) VAV boxes for each conference room, one (1)
VAV box for each IDF (the closet for the fiber/phone/data terminations) and one
(1) VAV box for each pantry, in each case within the 777-01 North ROFO Premises,
the 777-02 North ROFO Premises and the 777-01 Northeast ROFO Premises.



2.
Fintube Work:

•
Installation of the perimeter hot water fin tube loop including elements and
control valves to be controlled by Tenant in the 777-01 North ROFO Premises, the
777-02 North ROFO Premises and the 777-01 Northeast ROFO Premises.

•
Installation of the building management system with respect to such fin tube
loop.



3.
Abatement Work:

•
Performance of a survey of the 777-01 North ROFO Premises, the 777-02 North ROFO
Premises and the 777-01 Northeast ROFO Premises to locate any asbestos,
vermiculite and other asbestos containing materials located in the 777-01 North
ROFO Premises, the 777-02 North ROFO Premises and the 777-01 Northeast ROFO
Premises.

•
Removal, remediation or abatement of any asbestos, vermiculite and other
asbestos containing materials located in the 777-01 North ROFO Premises, the
777-02 North ROFO Premises and the 777-01 Northeast ROFO Premises.







--------------------------------------------------------------------------------



EXHIBIT K-1
777-01 NORTH ROFO LANDLORD WORK
Unless otherwise expressly specified, the work described below applies only to
the 777-01 North ROFO Premises.


Initial Landlord Work


1.
Landlord shall identify a location from which Tenant may extend electric service
to the 777-01 North ROFO Premises.

2.
The electric service to the 777-01 North ROFO Premises shall be metered by the
base building metering system. Electric meters, supplied by Landlord or
Landlord’s agent at Tenant’s expense, will be used to separate the power usage
dedicated to the 777-01 North ROFO Premises only and will be installed by
Landlord or Landlord’s agent at Tenant’s expense.

3.
Landlord will confirm the heating, cooling and that airflow capacity of each AHU
unit serving the 777-01 North ROFO Premises is capable of 1.5 CFM/SF via a
baseline balancing report and forward the information to Tenant for its use.

4.
Landlord will provide three-inch chilled water risers with isolation valves and
capped outlets for Tenant’s point of connection for the 777-01 North ROFO
Premises. If supplemental air conditioning systems are required, they shall be
provided by Tenant at its sole cost. Landlord shall provide a system that allows
for year-round cooling capability for the 777-01 North ROFO Premises.

5.
Landlord will provide a two-and-one half-inch hot water riser to extend down
from the heat exchanger in the penthouse to heat the 777-01 North ROFO Premises
with isolation valves and capped outlets to Tenant’s point of connection for the
777-01 North ROFO Premises.

6.
Landlord Sprinkler Main: if required based upon the capacity of the existing
standpipe, Landlord shall design, permit and construct a fire sprinkler service
main, including all controls and valves from the street or building riser to the
777-01 North ROFO Premises. The main line shall be capped inside the 777-01
North ROFO Premises and be sized to accommodate ordinary fire hazard coverage as
required by the Town of Mount Pleasant for office occupancy.











--------------------------------------------------------------------------------



Subsequent Landlord Work


1.
Ensure that all existing supply fans serving the 777-01 North ROFO Premises have
variable frequency drives (“VFDs”) to modulate supply fan speed (provided that,
Tenant, at its sole cost, shall be responsible for the final balancing of the
supply fan VFDs such that they align with Tenant’s variable air volume (“VAV”)
system serving the 777-01 North ROFO Premises).

2.
VFDs shall be provided for each return fan and controlled to interlock with the
matched supply fan serving the 777-01 North ROFO Premises (provided that,
Tenant, at its sole cost, shall be responsible for the final balancing of the
return fan VFDs such that they align with Tenant’s VAV system serving the 777-01
North ROFO Premises).

3.
The HVAC system serving the 777-01 North ROFO Premises shall be capable of
providing HVAC capacity of a minimum of 1.5 cubic feet per minute (“CFM”) per
rentable square feet with adequate static pressure from existing air handlers
serving the 777-01 North ROFO Premises that are either new or recently replaced.
Replacement includes new coils, control valves and coil trim, drain pans and
condensate piping and filter racks.

For purposes of clarity, Tenant (not Landlord) shall provide control points on
AHUs and VAVs serving the 777-01 North ROFO Premises that are JCI compatible and
connected to the tenant BMS system and Tenant shall ensure that Landlord has
control capabilities into the tenant BMS system.
4.
Landlord shall remove any existing duct mounted humidifiers and reheat coils
located in the penthouse serving the 777-01 North ROFO Premises.

5.
Provide overhead duct connections including fire smoke detectors in ductwork at
the demising wall for the 777-01 North ROFO Premises. Landlord will provide main
supply/return within the existing MEP shafts, if possible, for the 777-01 North
ROFO Premises. Landlord will add a smoke fire damper for the 777-01 North ROFO
Premises to be activated with the Building fire system.

6.
Ductwork serving the perimeter up-blast grilles from the catwalk level will be
abandoned, the plenums removed and the floor penetrations filled with fire-rated
construction meeting all applicable code requirements.

7.
Fill the floor air distribution holes with an acceptable floor fill materials
and detail, and modify the existing conditions to adequately close and fire-rate
all perimeter slab penetrations including maintaining the asbestos management
program for asbestos containing material located on the floor below.





--------------------------------------------------------------------------------



8.
Abandon existing below-floor air distribution and infill existing slab
penetrations with fire rating assembly.





--------------------------------------------------------------------------------



EXHIBIT K-2
777-02 NORTH ROFO LANDLORD WORK
Unless otherwise expressly specified, the work described below applies only to
the 777-02 North ROFO Premises.


Initial Landlord Work


1.
Landlord shall identify a location from which Tenant may extend electric service
to the 777-02 North ROFO Premises.

2.
The electric service to the 777-02 North ROFO Premises shall be metered by the
base building metering system. Electric meters, supplied by Landlord or
Landlord’s agent at Tenant’s expense, will be used to separate the power usage
dedicated to the 777-02 North ROFO Premises only and will be installed by
Landlord or Landlord’s agent at Tenant’s expense.

3.
Landlord will confirm the heating, cooling and that airflow capacity of each AHU
unit serving the 777-02 North ROFO Premises is capable of 1.5 CFM/SF via a
baseline balancing report and forward the information to Tenant for its use.

4.
Landlord will provide three-inch chilled water risers with isolation valves and
capped outlets for Tenant’s point of connection for the 777-02 North ROFO
Premises. If supplemental air conditioning systems are required, they shall be
provided by Tenant at its sole cost. Landlord shall provide a system that allows
for year-round cooling capability for the 777-02 North ROFO Premises.

5.
Landlord will provide a two-and-one half-inch hot water riser to extend down
from the heat exchanger in the penthouse to heat the 777-02 North ROFO Premises
with isolation valves and capped outlets to Tenant’s point of connection for the
777-02 North ROFO Premises.

6.
Landlord Sprinkler Main: if required based upon the capacity of the existing
standpipe, Landlord shall design, permit and construct a fire sprinkler service
main, including all controls and valves from the street or building riser to the
777-02 North ROFO Premises. The main line shall be capped inside the 777-02
North ROFO Premises and be sized to accommodate ordinary fire hazard coverage as
required by the Town of Mount Pleasant for office occupancy.











--------------------------------------------------------------------------------



Subsequent Landlord Work


1.
Ensure that all existing supply fans serving the 777-02 North ROFO Premises have
variable frequency drives (“VFDs”) to modulate supply fan speed (provided that,
Tenant, at its sole cost, shall be responsible for the final balancing of the
supply fan VFDs such that they align with Tenant’s variable air volume (“VAV”)
system serving the 777-02 North ROFO Premises).

2.
VFDs shall be provided for each return fan and controlled to interlock with the
matched supply fan serving the 777-02 North ROFO Premises (provided that,
Tenant, at its sole cost, shall be responsible for the final balancing of the
return fan VFDs such that they align with Tenant’s VAV system serving the 777-02
North ROFO Premises).

3.
The HVAC system serving the 777-02 North ROFO Premises shall be capable of
providing HVAC capacity of a minimum of 1.5 cubic feet per minute (“CFM”) per
rentable square feet with adequate static pressure from existing air handlers
serving the 777-02 North ROFO Premises that are either new or recently replaced.
Replacement includes new coils, control valves and coil trim, drain pans and
condensate piping and filter racks.

For purposes of clarity, Tenant (not Landlord) shall provide control points on
AHUs and VAVs serving the 777-02 North ROFO Premises that are JCI compatible and
connected to the tenant BMS system and Tenant shall ensure that Landlord has
control capabilities into the tenant BMS system.
4.
Landlord shall remove any existing duct mounted humidifiers and reheat coils
located in the penthouse serving the 777-02 North ROFO Premises.

5.
Provide overhead duct connections including fire smoke detectors in ductwork at
the demising wall for the 777-02 North ROFO Premises. Landlord will provide main
supply/return within the existing MEP shafts, if possible, for the 777-02 North
ROFO Premises. Landlord will add a smoke fire damper for the 777-02 North ROFO
Premises to be activated with the Building fire system.

6.
Ductwork serving the perimeter up-blast grilles from the catwalk level will be
abandoned, the plenums removed and the floor penetrations filled with fire-rated
construction meeting all applicable code requirements.

7.
Fill the floor air distribution holes with an acceptable floor fill materials
and detail, and modify the existing conditions to adequately close and fire-rate
all perimeter slab penetrations including maintaining the asbestos management
program for asbestos containing material located on the floor below.





--------------------------------------------------------------------------------



8.
Abandon existing below-floor air distribution and infill existing slab
penetrations with fire rating assembly.





--------------------------------------------------------------------------------





EXHIBIT K-3
777-01 NORTHEAST ROFO LANDLORD WORK
Unless otherwise expressly specified, the work described below applies only to
the 777-01 Northeast ROFO Premises. The portion of the 777-01 Northeast ROFO
Landlord Work described under “Subsequent Landlord Work” is subject to Section
10.1(c)(iii) of the Sixteenth Amendment.


Initial Landlord Work


1.
Landlord shall identify a location from which Tenant may extend electric service
to the 777-01 Northeast ROFO Premises.

2.
The electric service to the 777-01 Northeast ROFO Premises shall be metered by
the base building metering system. Electric meters, supplied by Landlord or
Landlord’s agent at Tenant’s expense, will be used to separate the power usage
dedicated to the 777-01 Northeast ROFO Premises only and will be installed by
Landlord or Landlord’s agent at Tenant’s expense.

3.
Landlord will confirm the heating, cooling and that airflow capacity of each AHU
unit serving the 777-01 Northeast ROFO Premises is capable of 1.5 CFM/SF via a
baseline balancing report and forward the information to Tenant for its use.

4.
Landlord will provide three-inch chilled water risers with isolation valves and
capped outlets for Tenant’s point of connection for the 777-01 Northeast ROFO
Premises. If supplemental air conditioning systems are required, they shall be
provided by Tenant at its sole cost. Landlord shall provide a system that allows
for year-round cooling capability for the 777-01 Northeast ROFO Premises.

5.
Landlord will provide a two-and-one half-inch hot water riser to extend down
from the heat exchanger in the penthouse to heat the 777-01 Northeast ROFO
Premises with isolation valves and capped outlets to Tenant’s point of
connection for the 777-01 Northeast ROFO Premises.

6.
Landlord Sprinkler Main: if required based upon the capacity of the existing
standpipe, Landlord shall design, permit and construct a fire sprinkler service
main, including all controls and valves from the street or building riser to the
777-01 Northeast ROFO Premises. The main line shall be capped inside the 777-01
Northeast ROFO Premises and be sized to accommodate ordinary fire hazard
coverage as required by the Town of Mount Pleasant for office occupancy.





--------------------------------------------------------------------------------









Subsequent Landlord Work


1.
Ensure that all existing supply fans serving the 777-01 Northeast ROFO Premises
have variable frequency drives (“VFDs”) to modulate supply fan speed (provided
that, Tenant, at its sole cost, shall be responsible for the final balancing of
the supply fan VFDs such that they align with Tenant’s variable air volume
(“VAV”) system serving the 777-01 Northeast ROFO Premises).

2.
VFDs shall be provided for each return fan and controlled to interlock with the
matched supply fan serving the 777-01 Northeast ROFO Premises (provided that,
Tenant, at its sole cost, shall be responsible for the final balancing of the
return fan VFDs such that they align with Tenant’s VAV system serving the 777-01
Northeast ROFO Premises).

3.
The HVAC system serving the 777-01 Northeast ROFO Premises shall be capable of
providing HVAC capacity of a minimum of 1.5 cubic feet per minute (“CFM”) per
rentable square feet with adequate static pressure from existing air handlers
serving the 777-01 Northeast ROFO Premises that are either new or recently
replaced. Replacement includes new coils, control valves and coil trim, drain
pans and condensate piping and filter racks.

For purposes of clarity, Tenant (not Landlord) shall provide control points on
AHUs and VAVs serving the 777-01 Northeast ROFO Premises that are JCI compatible
and connected to the tenant BMS system and Tenant shall ensure that Landlord has
control capabilities into the tenant BMS system.
4.
Landlord shall remove any existing duct mounted humidifiers and reheat coils
located in the penthouse serving the 777-01 Northeast ROFO Premises.

5.
Provide overhead duct connections including fire smoke detectors in ductwork at
the demising wall for the 777-01 Northeast ROFO Premises. Landlord will provide
main supply/return within the existing MEP shafts, if possible, for the 777-01
Northeast ROFO Premises. Landlord will add a smoke fire damper for the 777-01
Northeast ROFO Premises to be activated with the Building fire system.

6.
Ductwork serving the perimeter up-blast grilles from the catwalk level will be
abandoned, the plenums removed and the floor penetrations filled with fire-rated
construction meeting all applicable code requirements.





--------------------------------------------------------------------------------



7.
Fill the floor air distribution holes with an acceptable floor fill materials
and detail, and modify the existing conditions to adequately close and fire-rate
all perimeter slab penetrations including maintaining the asbestos management
program for asbestos containing material located on the floor below.

8.
Abandon existing below-floor air distribution and infill existing slab
penetrations with fire rating assembly.





--------------------------------------------------------------------------------



EXHIBIT L
777 C-LEVEL 777C04 LANDLORD WORK




[IMAGE]








--------------------------------------------------------------------------------



EXHIBIT M
777-SL1 SURRENDER PREMISES DEMISING WALL




[IMAGE]










--------------------------------------------------------------------------------



EXHIBIT N
INTENTIONALLY OMITTED






--------------------------------------------------------------------------------



EXHIBIT O
INTENTIONALLY OMITTED






--------------------------------------------------------------------------------



SCHEDULE I


EXHIBIT P


Tenant shall with respect to any full calendar year(s) have the right to elect
to arrange or provide Tenant’s own internal security services, internal
janitorial services, and/or internal maintenance and repair services, as Tenant
elects (the “Excluded Services”) at Tenant’s option for the 735 Building, the
745 Building, the 755 Building and/or the 767 Building (but only to the extent
Tenant leases such elected Building(s) in their entirety) (such elected
Building(s), the “Excluded Services Premises”) provided that Tenant gives
Landlord notice by November 1 of any calendar year, effective as of January 1 of
the next calendar year, of such election (an “Excluded Services Notice”).


Tenant may not give an Excluded Services Notice for internal maintenance and
repair services, except to the extent that such internal maintenance and repair
services only affect areas within the Excluded Services Premises and do not
affect (a) any structural portions of the Buildings, including the exterior
walls, roof or foundation of the Buildings or (b) the exterior of the Buildings.


Starting on the first January 1 that occurs at least two months after Landlord
receives any Excluded Services Notice (an “Excluded Services Date”), Landlord
shall: (e) have no obligation to provide any Excluded Services in the Excluded
Services Premises; and (f) for purposes of this Lease, exclude the cost of such
Excluded Services from the corresponding CAM Pools for the Excluded Services
Premises.


In the event Tenant elects to assume any Excluded Services, Tenant shall (m) at
Tenant’s sole cost and expense, procure and maintain contracts, with copies of
the same and of any related records furnished promptly to Landlord after
execution thereof, in customary form and substance for, and with contractors
specializing and experienced in, the repair and maintenance of the equipment and
improvements related to such Excluded Services and (n) be responsible for any
and all termination and/or severance costs incurred by Landlord under its
then-existing service contracts for the Excluded Services in order to transfer
such repair and maintenance obligations to Tenant; provided, however, that if
such contracts are assignable with respect to services relating only to the
Excluded Services Premises, then Landlord will reasonably cooperate (at Tenant’s
sole cost and expense) to assign such contracts from Landlord to Tenant, if
Tenant so elects. Notwithstanding the foregoing, in the event Landlord
determines (in its reasonable discretion) that Tenant is not repairing and
maintaining the improvements or equipment in accordance with Tenant’s
obligations under this Exhibit and Section 19.2 of the Lease, Landlord may
provide Tenant with a written notice specifying which equipment or improvements
Tenant is not maintaining and repairing pursuant to this Exhibit and Section
19.2 of the Lease. Tenant shall have thirty (30) days upon receipt of such
notice to cure all failures set forth in such notice. In the event Tenant does
not cure such failures within such thirty (30) day period, Landlord may (but
shall not be obligated to), upon written notice to Tenant, revoke Tenant’s right
to repair and maintain the equipment or improvements listed in such notice and
take on such repair and maintenance obligations (including procurement of any
such service contracts) in the manner set forth in Section 19.1 of the Lease
and, in such event, all costs associated with such repair and maintenance
(including procurement of any such service




--------------------------------------------------------------------------------



contracts) shall constitute Operating Expenses and shall be included in the
appropriate CAM Pool. Notwithstanding anything to the contrary in the Lease,
Landlord shall have no liability, and Tenant shall have no right or remedy, on
account of any interruption or impairment in HVAC services or any other services
provided by the equipment in which Tenant elects (and therefore is responsible)
to maintain and repair pursuant to an Excluded Services Notice.


Tenant may at any time (by giving at least two (2) months’ prior written notice,
effective on the next January 1 after the date of such notice) revoke any
Excluded Services Notice. After any such revocation, Tenant may not give another
Excluded Services Notice for a year. Any Excluded Services Notice (or its
revocation) may relate to any one or a combination of the following: (w) all
internal security; (x) all janitorial; (y) all internal maintenance and repair
services; or (z) all of items (w), (x) and (y).




